

Exhibit 10.1
 
STOCK SUBSCRIPTION AGREEMENT
 
This STOCK SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered into as
of December 31, 2009 by and among (a) China Medicine Corporation, a Nevada
corporation (the “Company”), (b) Mr. Yang Senshan, (the “Executive
Shareholder”), and (c) OEP CHME Holdings, LLC, a Delaware limited liability
company (“Investor”).
 
WITNESSETH
 
WHEREAS, Investor desires to make an investment in the Company through the
purchase of certain common shares of the Company, par value US$0.0001 per share
(the “Common Shares”) and certain preferred shares of the Company, par value
US$0.0001 per share as described in the Certificate of Designation, Rights and
Preferences (the “Certificate of Designation”) in substantially the form
attached hereto as Exhibit A (the “Redeemable Convertible Preferred Shares”);
 
WHEREAS, the Company desires to issue and sell to Investor, and Investor desires
to purchase from the Company, pursuant to the terms and conditions of this
Agreement, 4,000,000 Common Shares at US$3.00 per share (the “Purchased Common
Shares”) and 1,920,000 Redeemable Convertible Preferred Shares at US$30.00 per
share (the “Purchased Preferred Shares”, together with the Purchased Common
Shares, the “Purchased Shares”), for a total aggregate purchase price of
US$69,600,000; and
 
WHEREAS, the investments contemplated by this Agreement will be made in reliance
upon the provisions of Regulation D (“Regulation D”) of the Securities Act of
1933, as amended (the “Securities Act”), and the rules and regulations
promulgated thereunder, or upon such other exemption from the registration
requirements of the Securities Act as may be available with respect to any or
all of the transactions to be made hereunder.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
agree as follows:
 
ARTICLE I.
DEFINITIONS
 
Section 1.1           Definitions.  In addition to the terms defined elsewhere
in this Agreement, for all purposes of this Agreement, the following terms have
the meanings indicated in this Section 1.1:
 
“Affiliate” means, with respect to any Person (the “subject Person”), any other
Person (a) that directly or indirectly through one or more intermediaries
controls or is controlled by, or is under direct or indirect common control
with, the subject Person, or (b) that directly or indirectly beneficially owns
or holds ten percent (10%) or more of any class of voting equity of the subject
Person.  For the purposes of this definition, “control” when used with respect
to any Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities or through representation on such Person’s board of directors or
other management committee or group or otherwise.
 
“Board of Directors” means the Company’s board of directors.

 

--------------------------------------------------------------------------------

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the OTCBB or Principal Market is closed or on which banks in the City of New
York, the PRC or Hong Kong Special Administrative Region are required or
authorized by law to be closed.
 
“Certificate for the Receipt of Foreign Exchange for Transfer of Shares” means
the certificate for the receipt of foreign exchange for transfer of shares
(转股收汇证明) to be issued by the local SAFE confirming the Company has paid to the
Executive Shareholder, Ms. Liu Minhua and Mr. Liu Junhua the purchase price for
49% of the shares in Konzern pursuant to the Share Transfer Agreement dated
December 5, 2005 by and among the Executive Shareholder, Ms. Liu Minhua, Mr. Liu
Junhua and Lounsberry Holdings III, Inc., the predecessor of the Company, as
supplemented or amended.
 
“CMC Group” means the Company and all of its Subsidiaries.
 
“Company Subsidiary” means a Subsidiary of the Company.
 
“Company’s Knowledge” means the actual knowledge of the CMC Group and the
knowledge of the CMC Group after due and reasonable inquiry.
 
“Commission” means the Securities and Exchange Commission.
 
“Contract” means any written agreement, arrangement, bond, commitment,
franchise, indemnity, indenture, instrument, lease, license or binding
understanding.
 
“Co-Win” means Guangzhou Co-Win Bioengineering Co., Ltd. (广州科仁生物工程有限公司), a
company incorporated under PRC laws.
 
“EBITDA” means, for any period, for the Company and its Subsidiaries on a
consolidated basis, an amount equal to the sum of (a) Consolidated Net Income,
(b) Consolidated Net Interest, (c) the amount of taxes, based on or measured by
income, used or included in the determination of such Consolidated Net Income,
and (d) the amount of depreciation and amortization expense deducted in
determining such Consolidated Net Income.  For the purposes of determining
EBITDA, “Consolidated Net Income” means, for the relevant period, net income of
the Company and its Subsidiaries from continuing operations after extraordinary
items (excluding gains or losses from dispositions of assets) for such
period.  For the purposes of determining EBITDA, “Consolidated Net Interest”
means, for the relevant period, for the Company and its Subsidiaries on a
consolidated basis, the sum of (a) all interest income from cash, cash
equivalents and restricted cash, (b) all interest, premium payments, fees,
charges and related expenses of the Company and its Subsidiaries in connection
with borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (c) the portion of rental expense of the
Company and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.
 
EBITDA shall be based on audited financial statements for the applicable period
prepared by the Company in accordance with GAAP.  Notwithstanding anything to
the contrary in the foregoing, EBITDA shall not include:

 
2

--------------------------------------------------------------------------------

 

(a) Income or expense arising from the change in the fair value of financial
instruments, include (i) the negative goodwill from the acquisition of LifeTech;
(ii) the outstanding warrant liabilities from Series A and Series B Warrants;
and (ii) implied financing or interest costs (both cash and non-cash) from the
Purchased Shares to be issued to the Investor;
 
(b) Gain or loss from disposal of, and impairment of properties, plant and
equipment and intangible assets;
 
(c) Gain from reversal of reserves in the prior financial periods (such as
accounts receivable);
 
(d) Government subsidies;
 
(e) Non-pharmaceutical revenue, except for medical instruments and any other
non-pharmaceutical revenues that the Company and its Subsidiaries generate
during the normal course of business;
 
(f) Share based compensation for the 8% management incentive as set out in
Section 4.10 of this Agreement;
 
(g) Non-recurring revenue or income from rADTZ formulas, patents, know-how or
licensing;
 
(h) Non-recurring revenue or income from disposal of drug patents, manufacturing
know-how, medical formulas or drug licenses;
 
(i) Non-operating expenses including a non-recurring write-down of value of land
use rights or other intangible assets; and/or
 
(j) One-time transactional costs and expenses arising from the transaction
contemplated by this Agreement, including the commission paid to the placement
agent and due diligence fees and professional fees payable by the Company.
 
“Environmental Law” means any federal, state, provincial, local or foreign law,
statute, code or ordinance, principle of common law, rule or regulation, as well
as any permit, order, decree, judgment or injunction issued, promulgated,
approved or entered thereunder, relating to pollution or the protection, cleanup
or restoration of the environment or natural resources, or to the public health
or safety, or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, discharge or disposal
of hazardous materials.
 
“Equity Securities” means (i) any Common Shares, (ii) any other equity security
of the Company, including without limitation shares of preferred stock, (iii)
any other security of the Company which by its terms is convertible into or
exchangeable or exercisable for any equity security of the Company, or (iv) any
option, warrant or other right to subscribe for, purchase or otherwise acquire
any such security described in the foregoing clauses (i) through (iii).
 
“Escrow Agreement” means the Escrow Agreement in the form attached hereto as
Exhibit B.

 
3

--------------------------------------------------------------------------------

 

“Escrow Funds” has the meaning as defined under the Escrow Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended (or any
successor act), and the rules and regulations thereunder (or respective
successors thereto).
 
“Exempt Issuance” means the issuance of Equity Securities: (i) pursuant to a
bona fide firm underwritten public offering of the Company’s securities, (ii)
other than for cash, in connection with a strategic merger, acquisition, or
consolidation provided that the issuance of such securities in connection with
such strategic merger, acquisition or consolidation has been approved in advance
by the Investor, (iii) in connection with bona fide strategic license agreements
or other partnering arrangements so long as such issuances are not for the
purpose of raising capital and provided that the issuance of such securities in
connection with such bona fide strategic license, agreements or other partnering
arrangements has been approved in advance by the Investors, and (iv) to the
Investor.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Fully Diluted Basis” means (i) the number of Common Shares which would be
outstanding if all securities convertible into or exchangeable for Common Shares
held by all Person were converted or exchanged in full and (ii) as applied to a
particular Person, the number of Common Shares which would be held by such
Person if all securities convertible into, exchangeable for or exercisable for
Common Shares held by such Person were converted or exchanged or exercised in
full.
 
“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in (i) opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (ii) statements of the
Financial Accounting Standards Board and (iii) interpretations of the Commission
and the staff of the Commission.  Accounting principles are applied on a
“consistent basis” when the accounting principles applied in a current period
are comparable in all material respects to those accounting principles applied
in a preceding period.
 
“Government Officer” means (a) any employee or official of any government,
including by any employee or official of any entity owned or controlled by a
government, (b) any employee or official of a political party, (c) any candidate
for political office or his employee, or (d) any employee or official of an
international organization.
 
“Governmental Authority” means any nation or government, any federal, state,
provincial, local or political subdivision thereof, and any department,
commission, board, court, agency or any other instrumentality thereof and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, including without limitation any stock
exchange, securities market or self-regulatory organization.
 
“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, license or other directive
or requirement of any Governmental Authority, and the notices, orders,
decisions, injunctions, judgments, awards and decrees of or agreements with any
Governmental Authority.
 
“Guangdong Jiangmen” means Guangdong Jiangmen Center for Biotech Development
Co., Ltd.

 
4

--------------------------------------------------------------------------------

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
“Independent Director” means an individual who satisfies the independence
requirements of Nasdaq Global Select Market and the New York Stock Exchange, and
is not an Affiliate, partner, director, officer or employee of a party hereto or
an Affiliate of any party hereto or a relative of any of the foregoing.
 
“Intellectual Property” means any U.S. or foreign patents, patent rights, patent
applications, trademarks, trade names, service marks, brand names, logos and
other trade designations (including unregistered names and marks), trademark and
service mark registrations and applications, copyrights and copyright
registrations and applications, inventions, invention disclosures, protected
formulae, formulations, processes, methods, trade secrets, computer software,
computer programs and source codes, manufacturing research and similar technical
information, engineering know-how, customer and supplier information, assembly
and test data drawings or royalty rights.
 
“Investor Ownership Percentage” means, as of the time of determination, the
percentage determined by dividing the number of Common Shares then held by
Investor on a Fully Diluted Basis by the total number of issued and outstanding
Common Shares on a Fully Diluted Basis.
 
“Jiangmen Acquisition” means the proposed acquisition of all or substantially
all of the assets or equity interests of Guangdong Jiangmen.
 
“Key Employees” means the members of the board of directors of any company of
the CMC Group, and the key employees named in Schedule II attached herein, which
may be amended from time to time by Investor.
 
“Konzern” means Guangzhou Konzern Medicine Co., Ltd. (广州康采恩医药有限公司), a WFOE and a
wholly owned Subsidiary of the Company.
 
“Konzern Bio-Tech” means Guangzhou Konzern Bio-Technology Co., Ltd.
(广州康采恩生物科技有限公司), a wholly owned Subsidiary of Konzern.
 
“License” means all licenses, permits, privileges, exclusive rights,
certificates of authority, authorizations, approvals, registrations, franchises
and similar consents granted or issued by any Governmental Authority or any
permits, distributorships, privileges, exclusive rights, certificates,
franchises and similar consents granted by any third parties, that are used in
the business of the CMC Group as presently conducted and as presently proposed
to be conducted and in the products purchased, stored, distributed or
manufactured by the CMC Group.
 
“Lien” means, with respect to any Property, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, security interest, tax lien, financing
statement, pledge, charge, or other lien, charge, easement, encumbrance,
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever on or with respect to such Property (including,
without limitation, any conditional sale or other title retention agreement
having substantially the same economic effect as any of the foregoing).

 
5

--------------------------------------------------------------------------------

 

“LifeTech” means LifeTech Pharmaceuticals. Co., Ltd. (广州莱泰制药有限公司), a wholly
owned Subsidiary of Konzern.
 
“LifeTech P&T” means, Guangzhou LifeTech Pharmaceutical & Technological Ltd.
(广州莱泰医药科技有限公司), a wholly owned Subsidiary of Konzern.
 
“Market Price” means, as of a particular date, the arithmetic average of the
daily VWAP of each of the five (5) consecutive Trading Days occurring
immediately prior to (but not including) such date.
 
“Management Incentive Shares” means, collectively, the Common Shares issuable
pursuant to the Incentive Plan.
 
“Material Adverse Effect” means an effect or effects, individually or in the
aggregate, that is material and adverse to (i) the business, properties, assets,
operations, results of operations, financial condition or prospects of the CMC
Group, (ii) the ability of the Company to perform on a timely basis in any
material respect any of its obligations under this Agreement or the other
Transaction Documents, (iii) legality, validity or enforceability of any
Transaction Document or (iv) the rights or benefits of Investor as contemplated
by the Transaction Documents and the Articles of Incorporation and By-laws of
the Company.
 
“MOFCOM” means the Ministry of Commerce or, with respect to any matter to be
submitted for examination and approval by the Ministry of Commerce, any
government entity which is similarly competent to examine and approve such
matter under the laws of the PRC.
 
“NASD” means the National Association of Securities Dealers, Inc.
 
“OTCBB” means the FINRA Over-the-Counter Bulletin Board.
 
“Peak Capital” means Peak Capital Advisory Limited.
 
“Person” means any individual, corporation, trust, association, company,
partnership, joint venture, limited liability company, joint stock company,
Governmental Authority or other entity.
 
“Private Placement Investors” means, collectively, Barron Partners L.P., Ray and
Amy Rivers, JTROS, Steve Mazur and William M. Denkin.
 
“PRC” means People’s Republic of China, and for the purpose of this Agreement,
does not include Hong Kong Special Administrative Region, Macao Special
Administrative Region or Taiwan.
 
“Preferred Stock Purchase Agreement” means the Preferred Stock Purchase
Agreement dated February 8, 2006, by and among the Company and the Private
Placement Investors.
 
“Principal Market” means the principal exchange or market on which the Common
Shares are listed, quoted or traded.

 
6

--------------------------------------------------------------------------------

 

“Property” means property and assets of all kinds, whether real, personal or
mixed, tangible or intangible (including, without limitation, all rights
relating thereto).
 
“Representative” means, with respect to any Person, the officers, directors,
employees, agents, accountants, advisors, bankers and other representatives of
such Person.
 
“SAIC” means the State Administration for Industry and Commerce of the PRC or,
with respect to the issuance of any business license or filing or registration
to be effected with or by the State Administration for Industry and Commerce,
any government entity which is similarly competent to issue such business
license or accept such filing or registration under the laws of the PRC.
 
“SAFE” means the State Administration of Foreign Exchange of the PRC, and any
governmental body that is a successor thereof.
 
“Share Pledge Agreement” means the Share Pledge Agreement in the form attached
hereto as Exhibit C, among the Executive Shareholder and Investor pursuant to
which the Executive Shareholder shall pledge his Equity Securities to Investor
to secure such Executive Shareholder’s obligations under Section 4.12 hereof.
 
“Shareholders Agreement” means the Shareholders Agreement dated the date hereof
and attached hereto as Exhibit D.
 
 “Subsidiary” means, with respect to any Person, any corporation or other entity
of which at least a majority of the outstanding shares of stock or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors (or Persons performing similar functions) of
such corporation or entity (regardless of whether or not at the time, in the
case of a corporation, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned or controlled by such
Person or one or more of its Affiliates or by such Person and one or more of its
Affiliates.
 
“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means any and all
taxes, assessments, charges, duties, fees, levies  or other governmental charges
including, without limitation, (i) any federal, state, local, foreign and other
income, alternative or add-on minimum tax, gross income, gross receipts, sales,
use, ad valorem, transfer, franchise, profits, value added, net worth, license,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, environmental, capital gains, capital stock, social security or
windfall profit tax, custom, duty, governmental fee or other like assessment or
charge, or other tax of any kind whatsoever (whether payable directly or by
withholding and whether or not requiring the filing at a Tax Return), together
with any estimated taxes, deficiency assessments, interest or any penalty,
addition to tax or additional amount imposed by any Tax Authority, (ii) any
liability for the payment of any amounts of the type described in (i) as a
result of being a member of an Affiliate, consolidated, combined or unitary
group for any taxable period or as the result of being a transferee or successor
thereof and (iii) any liability for the payment of any amounts of the type
described in (i) or (ii) as a result of any express or implied obligation to
indemnify any other Person.
 
“Tax Authority” means any federal, state, local or foreign Governmental
Authority or regulatory body responsible for the imposition of any Taxes,
including, without limitation, such authorities in the United States, any state
of the United States, the PRC and Hong Kong Special Administrative Region.

 
7

--------------------------------------------------------------------------------

 

“Tax Return” means any return, declaration, report, form, claim for refund,
information return or similar statement filed or required to be filed with
respect to any Taxes, including any schedule, election, declaration, disclosure,
estimate, information or attachment thereto, and including any amendment
thereof.
 
“Trading Day” means any day on which the Common Shares are purchased and sold on
the Principal Market.
 
“Transaction Documents” means, collectively, this Agreement, the Escrow
Agreement, the Share Pledge Agreement, the Shareholders Agreement and all other
agreements, documents and other instruments contemplated hereby and thereby,
including those which are executed and delivered by or on behalf of the Company
on the date hereof.
 
“VWAP” means the volume weighted average price of the Common Shares for a
Trading Day on the Principal Market as reported by Bloomberg Financial Markets
or, if Bloomberg Financial Markets is not then reporting such prices, by a
comparable reporting service of national reputation selected by Investor.  If
the VWAP cannot be calculated for the Common Shares on such Trading Day on any
of the foregoing bases, then the Company shall submit such calculation to an
independent investment banking firm of national reputation reasonably acceptable
to Investor, and shall cause such investment banking firm to perform such
determination and notify the Company and Investor of the results of
determination no later than two (2) Business Days from the time such calculation
was submitted to it by the Company.  All such determinations shall be
appropriately adjusted for any stock dividend, stock split or other similar
transaction during such period.
 
“WFOE” means a wholly foreign owned enterprise established pursuant to PRC
Wholly Foreign Owned Enterprise Law, as amended.
 
Section 1.2           Other Definitional Provisions.  All definitions contained
in this Agreement are equally applicable to the singular and plural forms of the
terms defined.  The words “hereof,” “herein” and “hereunder” and words of
similar import referring to this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement.

 
8

--------------------------------------------------------------------------------

 

Section 1.3           Terms defined elsewhere in this Agreement.  The following
terms are defined in this Agreement as follows:
 
Term
 
Location
 
Page
         
2010 Actual EBITDA
 
Section 4.9(a)
 
29
2010 Additional Shares
 
Section 4.9(a)
 
29
2010 Target EBITDA
 
Section 4.9(a)
 
29
2011 Actual EBITDA
 
Section 4.9(b)
 
30
2011 Additional Shares
 
Section 4.9(b)
 
30
2011 Target EBITDA
 
Section 4.9(b)
 
30
Action
 
Section 3.2(k)
 
16
Agreement
 
Preamble
 
1
Certificate of Designation
 
Preamble
 
1
Closing Date
 
Section 2.2
 
10
Closing
 
Section 2.2
 
10
Code
 
Section 3.2(gg)(ii)
 
23
Common Shares
 
Preamble
 
1
Common Shares Purchase Price
 
Section 2.1
 
10
Company
 
Preamble
 
1
Consenting Parties
 
Section 3.2(e)
 
13
Customers
 
Section 3.2(p)(i)
 
19
DOJ
 
Section 4.4
 
28
Escrow Agent
 
Section 2.3
 
10
Evaluation Date
 
Section 3.2(hh)
 
26
Executive Shareholder
 
Preamble
 
1
Expenses
 
Section 6.2
 
39
FTC
 
Section 4.4
 
28
Group Property
 
Section 3.2(n)
 
19
Incentive Plan
 
Section 4.10
 
31
Incentives
 
Section 3.2(gg)(iv)
 
24
Indemnifiable Losses
 
Section 4.12(b)
 
33
Indemnified Party
 
Section 4.12(b)
 
33
Indemnifying Party
 
Section 4.12(b)
 
33
Investment Company Act
 
Section 3.2(ff)
 
23
Investor
 
Preamble
 
1
Latest Closing Date
 
Section 5.1(d)
 
36
Material Contracts
 
Section 3.2(ll)
 
27
Overlap Period
 
Section 4.12(i)
 
35
Performance Milestones
 
Section 4.10
 
31
Pre-Closing Period
 
Section 3.2(gg)(i)
 
23
Preferred Shares Purchase Price
 
Section 2.1
 
10
Purchase Price
 
Section 2.1
 
10
Purchased Common Shares
 
Preamble
 
1
Purchased Preferred Shares
 
Preamble
 
1
Purchased Shares
 
Preamble
 
1
Qualified Capital Market
 
Section 4.8
 
29
Redeemable Convertible Preferred Shares
 
Preamble
 
1
Redemption Amount
 
Section 4.11
 
32
Regulation D
 
Preamble
 
1
Related Parties
 
Section 3.2(p)(iii)
 
20
Remuneration Committee
 
Section 4.10
 
31
SAFE Release
 
Section 4.11
 
32
SEC Documents
 
Section 3.2(d)
 
12
Securities Act
 
Preamble
 
1
Social Insurance Funds
 
Section 3.2(s)
 
20
Tax Indemnified Party
 
Section 4.12(c)
 
33
Waiver
 
Section 5.1(d)
 
36


 
9

--------------------------------------------------------------------------------

 


ARTICLE II.
PURCHASE AND SALE
 
Section 2.1           Sale and Purchase of Purchased Shares.  Upon the terms and
subject to the conditions set forth herein, at the Closing, the Company agrees
to sell to Investor, and Investor agrees to purchase from the Company, 4,000,000
Common Shares and 1,920,000 Redeemable Convertible Preferred Shares, which
represent no less than 54.0% of all of the issued and outstanding Common Shares
on a Fully Diluted Basis as of date hereof and as of the Closing Date.  The
purchase price for each Purchased Common Share is US$3.00 and the purchase price
for each Purchased Preferred Share is US$30.00, subject to adjustment as
provided herein.  The aggregate purchase price for the Purchased Common Shares
is $12,000,000 (the “Common Shares Purchase Price”) and the aggregate purchase
price for the Purchased Preferred Shares is $57,600,000 (the “Preferred Shares
Purchase Price”).  The total aggregate purchase price for the Purchased Shares
is US$69,600,000 (the “Purchase Price”).
 
Section 2.2           Closing.  The closing of the sale to, and purchase by,
Investor of the Purchased Shares (the “Closing”) shall occur at the office of
Orrick, Herrington & Sutcliffe, 43rd Floor Gloucester Tower, the Landmark, 15
Queen’s Road Central, Hong Kong, or at such other time and place as the Company
and Investor may mutually agree in writing (the “Closing Date”), but in no event
later than 15 days following the satisfaction or waiver by Investor or the
Company of the conditions to Closing set forth in Article V hereof.  At the
Closing, the Company shall deliver to Investor, certificates evidencing the
Purchased Common Shares and the Purchased Preferred Shares, in such
denominations and registered in the name of Investor as set forth in Schedule I
hereto as supplemented or amended from time to time prior to the Closing,
against payment of the Common Shares Purchase Price to the Company by wire
transfer of immediately available funds and delivery of the Preferred Shares
Purchase Price.
 
Section 2.3           Escrow of Preferred Shares Purchase Price.  Investor and
the Company shall appoint JPMorgan Chase Bank, N.A. on the Closing Date (the
“Escrow Agent”) to hold in escrow the Preferred Shares Purchase Price in
accordance with the Escrow Agreement.  The Escrow Agent shall release the
Preferred Shares Purchase Price pursuant to and upon satisfaction of the
conditions set forth in such Escrow Agreement.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
Section 3.1           Investor.  Investor represents and warrants to the Company
as of the date of this Agreement and as of the Closing that:
 
(a)           Organization.  Investor is validly existing and in good standing
under the laws of its jurisdiction of incorporation, and has all requisite
corporate power and authority to enter into the Transaction Documents to which
it is a party and to consummate the transactions contemplated hereby and
thereby.
 
(b)           Validity.  The execution, delivery and performance of the
Transaction Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary action, corporate or otherwise, on the part of Investor.  The
Transaction Documents to which Investor is a party have been duly executed and
delivered by Investor and constitute valid and binding obligations of Investor
enforceable against it in accordance with their terms, subject to (i) applicable
bankruptcy, insolvency, fraudulent transfer, moratorium, reorganization or other
similar laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 
10

--------------------------------------------------------------------------------

 

(c)           Brokers.  All negotiations relating to this Agreement and the
transactions contemplated hereby have been carried out without the intervention
of any Person acting on behalf of Investor in such manner as to give rise to any
valid claim against Investor for any brokerage or finder’s commission, fee or
similar compensation.
 
(d)           Purchase for Investment.  Investor is acquiring the Purchased
Shares for investment and not with a view toward any resale or distribution
thereof except in compliance with the Securities Act.  Investor hereby
acknowledges that the Purchased Shares have not been registered pursuant to the
Securities Act and may not be transferred in the absence of such registration or
an exemption therefrom under the Securities Act.  Investor has sufficient
knowledge and experience in financial and business matters so as to be capable
of evaluating the merits and risks of its investment in the Purchased Shares and
is capable of bearing the economic risks of the transactions contemplated by
this Agreement.
 
Section 3.2           Company.  The Company and the Executive Shareholder
jointly and severally represent and warrant to Investor as of the date of this
Agreement and as of the date of the Closing that:
 
(a)           Organization, Good Standing and Qualification.  The Company is
duly organized, validly existing and in good standing under the laws of the
State of Nevada and has all requisite corporate power and authority to carry on
its business as now conducted.  The Company is a holding company of all of its
Subsidiaries and has never engaged in any operations or business with any third
parties or its Affiliates, nor has it incurred any liabilities relating to any
operations, including operations of any of the Subsidiaries of the Company.  All
of the Subsidiaries of the Company are set forth in Section 3.2(a) of Schedule
III attached hereto.  Except as set forth in Section 3.2(a) of Schedule III, the
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary of the Company free and clear of any Liens, and all
the issued and outstanding shares of capital stock of each Subsidiary of the
Company are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. Each of
the Subsidiaries of the Company is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted.  The re-organization
procedures of Konzern and LifeTech from state-owned entities to privately-owned
entities have been in compliance with all PRC laws and such procedures have been
duly completed. Each of the Company and its Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
Property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in a Material Adverse Effect and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.
 
Section 3.2(a) of Schedule III includes a chart setting forth each of the
Company and all of its Subsidiaries and lists the issued and outstanding share
capital or equity interests of each such entity, the name of each equity holder
of such entities and the number of shares or equity interest held by such equity
holder, the form of legal entity of each such entity, the location/jurisdiction
where each such entity was organized, each jurisdiction in which each such
entity is required to be licensed to do business as a foreign Person.

 
11

--------------------------------------------------------------------------------

 

Except in respect of any interest held in any of the Subsidiaries of the
Company, neither the Company nor any its Subsidiaries owns or controls, directly
or indirectly, any interest in any other corporation, partnership, trust, joint
venture, association or other entity. None of the Company or its Subsidiaries
maintains any offices or any branches.  The legally authorized registered
capital of each Subsidiary in the PRC, as set forth in Section 3.2(a) of
Schedule III, has been paid-in in full in accordance with applicable law.  Each
such capital contribution has been duly verified by a certified accountant
registered in the PRC and the accounting firm employing such accountant, and the
report of the certified accountant evidencing such verification has been
registered with SAIC in PRC or its local bureau, all in accordance with
applicable law.  Each reduction of the registered capital of any of the Company
Subsidiaries located in PRC has been conducted in accordance with applicable
Governmental Requirements.
 
(b)           Authorization; Consents.  The Company has the requisite corporate
power and authority to enter into and perform its obligations under the
Transaction Documents, to issue and sell the Purchased Shares to Investor in
accordance with the terms hereof and thereof.  The execution and delivery of
each of the Transaction Documents by the Company and the consummation by it of
the transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its shareholders, its Board of Directors, any Governmental Authority or
organization, or any other Person or entity (pursuant to any rule of the
Principal Market or otherwise) except for reports required to be filed under the
Exchange Act and filings required under applicable state securities laws.
 
(c)           Enforcement.  This Agreement has been and, at or prior to the
Closing, each other Transaction Document to be delivered at the Closing will be,
duly executed and delivered by the Company and the Executive Shareholder.  This
Agreement constitutes and, upon the execution and delivery thereof by the
Company and the Executive Shareholder, each other Transaction Document will
constitute, the valid and legally binding obligation of the Company and the
Executive Shareholder, enforceable against it in accordance with its terms,
subject to (i) applicable bankruptcy, insolvency, fraudulent transfer,
moratorium, reorganization or other similar laws of general application relating
to or affecting the enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 
12

--------------------------------------------------------------------------------

 

(d)           SEC Documents; Financial Statements; Other Information.  The
Company is subject to the reporting requirements of the Exchange Act and has
filed with the Commission all reports, schedules, registration statements and
definitive proxy statements and all exhibits attached thereto or incorporated
therein by reference, that the Company was required to file with or furnish to
the Commission on or after February 14, 2006 (collectively, the “SEC
Documents”).  The Company is not aware of any event occurring or expected to
occur on or prior to the Closing Date (other than the transactions effected
hereby) that would require the filing of, or with respect to which the Company
intends to file, a Form 8-K within four (4) Business Days after the Closing;
provided however, if any unanticipated event occurs which requires the filing of
a Form 8-K, the fact that a Form 8-K was filed shall not by itself be deemed to
be a breach of this Section 3.2(d).  Each SEC Document, as of the date of the
filing thereof with the Commission (or if amended or superseded by a filing
prior to the date hereof, then on the date of such amending or superseding
filing), complied with the requirements of the Securities Act or Exchange Act,
as applicable, and the rules and regulations promulgated thereunder and, as of
the date of such filing (or if amended or superseded by a filing prior to the
date hereof, then on the date of such filing), such SEC Document (including all
exhibits and schedules thereto and documents incorporated by reference therein)
did not contain an untrue statement of material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. All
documents required to be filed as exhibits to the SEC Documents have been filed
as required or the Company has received a valid extension of time to
file.  Except as set forth in the most recent audited financial statements in
the SEC Documents, the Company has no liabilities, contingent or otherwise,
other than liabilities incurred in the ordinary course of business which, under
GAAP, are not required to be reflected in the financial statements included in
the SEC Documents and which, individually or in the aggregate, are not material
to the consolidated business or financial condition of the CMC Group taken as a
whole. As of their respective dates, the financial statements of the Company
included in the SEC Documents complied as to form with applicable accounting
requirements and the published rules and regulations of the Commission with
respect thereto.  Such financial statements have been prepared in accordance
with GAAP consistently applied at the times and during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto, or (ii) in the case of unaudited interim statements, to the
extent they may exclude footnotes or may be condensed or summary statements) and
fairly present respects the financial position of the Company as of the dates
thereof and the results of its operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end
adjustments).
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other Governmental Authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) filings required pursuant to the HSR Act, (ii) application(s) to
the Principal Market and the Qualified Market for the listing of the Shares for
trading thereon, and (iii) the consent from the parties set forth in Section
3.2(e) of Schedule III, whose approval, acknowledgement or consent is required
to consummate the transactions contemplated herein due to the change of control
of the Company upon Closing (the “Consenting Parties”).
 
(f)           Compliance.
 
(i)           Neither the Company nor any of its Subsidiaries is in violation of
or default under (and no event has occurred which, with notice or lapse of time
or both, would constitute a default), nor has the Company or any of its
Subsidiaries received notice of a claim that it is in default under or that it
is in violation of (a) any of the provisions of its respective certificate or
articles of incorporation, by-laws or other organizational or charter document,
or (b) any provision of any material instrument or contract to which it is a
party or by which it or any of its Property is bound (whether or not such
default or violation has been waived), except where, in the case of clause (b)
only, such violation or default of provisions of any material instrument or
contract would not reasonably be expected to have a Material Adverse Effect.
 
(ii)           Each of the Company and its Subsidiaries, is and to the Company’s
Knowledge, at all times has been, in full compliance with all Governmental
Requirements.

 
13

--------------------------------------------------------------------------------

 


(iii)          To the Company’s Knowledge, no event has occurred and no
circumstance exists that (with or without notice or lapse of time) (a) may
constitute or reasonably be expected to result in a violation by the Company or
any of its Subsidiaries of, or a failure on the part of the Company or any of
its Subsidiaries to comply with, any Governmental Requirements, or (b) may give
rise to any obligation on the part of the Company or any of its Subsidiaries to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature.
 
(iv)          None of the Company or any of its Subsidiaries has received at any
time during the 12 months period prior to the date of this Agreement, any notice
or other communication (whether oral or written) from any Governmental Authority
regarding (a) any actual, alleged, possible, or potential violation of, or
failure to comply with, any Governmental Requirements, or (b) any actual,
alleged, possible, or potential obligation on the part of the Company or any of
its Subsidiaries to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature.
 
(v)           The Key Employees and each of the Company and its Subsidiaries
have fully complied with Governmental Requirements in connection with
establishment of each the Company and its Subsidiaries, including without
limitation any registration required under procedures mandated by SAFE.
 
(vi)          The Provisions on Mergers and Acquisition of Domestic Enterprises
by Foreign Investors effective on September 8, 2006 (关於外国投资者并购境内企业的规定) do not
apply to the transactions contemplated by this Agreement.
 
(g)           No Conflict.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby (including without limitation, the
issuance of the Purchased Shares) will not result in any violation of, be in
conflict with or constitute (with or without the passage of time and giving of
notice) a default of or accelerate the rights under (i) any of the provisions of
the certificate or articles of incorporation, by-laws or other organizational or
charter documents of the Company or any of its Subsidiaries, (ii) any provision
of any material instrument or contract to which the Company or any of its
Subsidiaries is a party or by which the Company or its Subsidiary or any of
Property of the Company or its Subsidiary is bound (whether or not such default
or violation has been waived), or (iii) any law, statute, rule or regulation of
any Governmental Authority, except in the case of (ii) or (iii) would not
reasonably be expected to have a Material Adverse Effect.
 
(h)           Due Authorization; Valid Issuance.  The Purchased Shares are duly
authorized and reserved for issuance and, when issued in accordance with the
terms of this Agreement, will be duly and validly issued, fully paid and
non-assessable, free and clear of any Liens imposed by or through the Company
other than restrictions on transfer provided for in the Transaction Documents.
 
14

--------------------------------------------------------------------------------


 
(i)            Capitalization.  The capitalization of the Company, including its
authorized capital stock, the number of shares issued and outstanding, the
number of shares issuable and reserved for issuance pursuant to the Company’s
stock option plans and agreements, the number of shares issuable and reserved
for issuance pursuant to securities exercisable for, or convertible into or
exchangeable for any shares of Common Shares, is as set forth in Section 3.2(i)
of Schedule III.  All outstanding shares of capital stock of the Company have
been validly issued, fully paid and non-assessable.  No shares of the capital
stock of the Company are subject to preemptive rights or any other similar
rights of the shareholders of the Company or any Liens created by or through the
Company.  Except (i) as provided in the Transaction Documents, (ii) for
securities to be issued pursuant to employee stock option plans or employee
stock purchase plans and (iii) the right of first refusal by the Private
Placement Investors pursuant to Section 6.14 of the Preferred Stock Purchase
Agreement, there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exercisable or exchangeable for, any
shares of capital stock of the Company or any of its Subsidiaries, or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries (whether pursuant to anti-dilution, “reset” or other similar
provisions).  Except as provided in the Transaction Documents, as set forth in
Section 3.2(i) of Schedule III, and except the right of first refusal by the
Private Placement Investors pursuant to Section 6.14 of the Preferred Stock
Purchase Agreement, there are no outstanding options, warrants, rights
(including conversion or preemptive rights and rights of first refusal), proxy
or shareholders agreements or agreements of any kind for the purchase or
acquisition from the Company or any of its Subsidiaries of any securities.  None
of the Company or any of its Subsidiaries is subject to any obligation
(contingent or otherwise) to purchase or otherwise acquire or retire any equity
interest held by its shareholders or to purchase or otherwise acquire or retire
any of its other outstanding securities.  The execution and delivery of and
performance of the obligations contained in this Agreement or the other
Transaction Documents shall not result in the acceleration, modification or
triggering of additional rights or obligations under any outstanding options,
warrants or other rights relating to the capital stock of the Company.
 
Except as disclosed in Section 3.2(i) of Schedule III, as of the date hereof,
(a) the Executive Shareholder holds good and valid title to Common Shares of the
Company, free and clear of all restrictions on transfer or other encumbrances,
(b) the Common Shares owned by the Executive Shareholder were duly issued in
compliance with, and are valid under, all Governmental Requirements, including
those promulgated by SAFE and those regulating the offer, sale or issuance of
securities generally, and (c) there are no outstanding options or rights for the
purchase or acquisition by the Company or any of its Subsidiaries of such Common
Shares.
 
(j)            Financial Condition.  The financial condition of the Company and
each of its Subsidiaries (except LifeTech) is as described in the most recent
financial statements included in the SEC Documents, and the financial condition
of LifeTech is as described in the financial statements set forth in Section
3.2(f) of Schedule III (which include LifeTech’s audited financial statements
dated as of and for the eight months ended August 31, 2009, and management
accounts for each of September, October and November of 2009), in each case,
except for changes in the ordinary course of business and normal year-end
adjustments that are not, in the aggregate, materially adverse to the
consolidated business or financial condition of the Company and its Subsidiaries
taken as a whole. Since the date of the Company’s most recent financial
statements contained in the SEC Documents and except as disclosed in the SEC
Documents or shown in the financial statements of LifeTech set forth in Section
3.2(f) of Schedule III, there has been no (i) event, occurrence or development
that has had or that resulted in a Material Adverse Effect, (ii) liabilities
incurred by the Company or any of its Subsidiaries (contingent or otherwise)
other than trade payables and accrued expenses incurred in the ordinary course
of business consistent with past practice, (iii) change by the Company in its
accounting principles, policies and methods except as required by changes in
GAAP, (iv) dividend or distribution of cash or other Property (or its
securities) declared or made to the Company’s shareholders, (v) repurchase,
redemption or agreements made to repurchase or redeem any securities of the
Company’s capital stock, or (vi) issuance of any Equity Securities to any Person
(including to any officer, director or Affiliate), except the exercise by the
option holders and warrant holders of the outstanding options and warrants, all
of which have been listed in Section 3.2(i) of Schedule III. The Company does
not have pending before the Commission any request for confidential treatment of
information.
 
15

--------------------------------------------------------------------------------


 
(k)           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the Company’s Knowledge,
threatened against or affecting the Company, any of its Subsidiaries or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign, including but not limited to the Internal Revenue Service, the taxing
authorities of any state or local jurisdiction, the Commission, FINRA, NASD, any
state securities commission or other Governmental Authority) (collectively, an
“Action”).  Neither the Company nor any of its Subsidiaries, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws, a claim of
breach of fiduciary duty or a claim relating to the employment of such director
or officer.  There has not been, and to the Company’s Knowledge, there is no
pending or contemplated investigation by the Commission involving the Company or
any current or former director or officer of the Company.  No facts or
circumstances exist or have in the past existed that could be the basis for any
Action. The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any of
its Subsidiaries under the Exchange Act or the Securities Act.
 
(l)            Licenses
 
  (i)             Section 3.2(l) of Schedule III contains a true and complete
list of all Licenses that are necessary for CMC Group to conduct the business as
presently conducted and as presently proposed to be conducted and, with respect
to each of its present business domiciles, to own and operate its assets and
properties.  Section 3.2(l) of Schedule III shall also set forth the owner, the
function and the expiration and renewal date of each such License.  The Licenses
set forth in Section 3.2(l) of Schedule III include but are not limited to all
Licenses necessary for CMC Group to engage in current and proposed activities
relating to the research and development, clinical trial, manufacturing,
purchase, distribution and storage of medical products, health care products,
medical or health care equipments.  Prior to the execution of this Agreement,
the Company has delivered to Investor true and complete copies of all such
Licenses or the supporting documents thereof.
 
  (ii)            Each of the Company and its Subsidiaries owns or validly holds
all Licenses that are necessary to conduct its business as presently conducted
and as presently proposed to be conducted and with respect to each of its
present business domiciles and to own and operate its assets and properties.
 
  (iii)           Each License listed in Section 3.2(l) of Schedule III is
valid, binding and in full force and effect.
 
  (iv)           None of the Company or its Subsidiaries is or has at any time
been, or has received any notice in writing that it is or has at any time been,
in default (or with the giving of notice or lapse of time or both, would be in
default) under any such License.
 
16

--------------------------------------------------------------------------------


 
 (v)           Without limiting the generality of paragraph (i) above, all
Licenses required under applicable Governmental Requirements in the PRC for the
due and proper establishment and operation of each Company Subsidiary located in
the PRC and the consummation of the transactions contemplated hereby have been
duly obtained from the relevant Governmental Authority and are in full force and
effect.  All filings and registrations with the relevant Governmental Authority
of the PRC required in respect of each Company Subsidiary located in the PRC and
each of its operations and businesses, including without limitation,
registration with MOFCOM, SAIC and SAFE have been duly and timely completed in
accordance with the relevant laws in the PRC.  The consummation of the
transactions contemplated under the Transaction Documents will not reasonably be
expected to result in a termination or revocation of any of the Licenses.  Each
of the Company and its Subsidiaries is in compliance with applicable
requirements of the relevant Tax bureau and relevant Governmental Authorities to
which it or its business is subject.
 
(m)           Intellectual Property.
 
  (i)             Section 3.2(m) of Schedule III contains a true, complete and
accurate list of all Intellectual Property owned by, and used in the conduct of
the business of the Company and its Subsidiaries. The CMC Group owns, free and
clear of claims or rights or any other Person, with full right to use, sell,
license, sublicense, dispose of, and bring Actions for infringement of, or, to
the Company’s Knowledge, has acquired licenses or other rights to use, all
Intellectual Property necessary for the conduct of its respective business as
presently conducted (other than with respect to software which is generally
commercially available and not used or incorporated into the Company’s products
and open source software which may be subject to one or more “general public”
licenses).
 
  (ii)           The business of the Company as presently conducted and the
production, marketing, licensing, use and servicing of any products or services
of the Company do not, to the Company’s Knowledge, infringe or conflict with any
patent, trademark, copyright, or trade secret rights of any third parties or any
other Intellectual Property of any third parties in any material respect.  The
Company has not received written notice from any third party challenging the
Company’s or its Subsidiaries’ ownership, use or license of any Intellectual
Property the Company or any of its Subsidiaries purports to own, is using or has
licensed, and, to the Company’s Knowledge, there is no valid basis for any such
challenge (whether or not pending or threatened).
 
  (iii)           No claim is pending or, to the Company’s Knowledge, threatened
against the Company or its Subsidiaries nor has the Company or any of its
Subsidiaries received any written notice or other written claim from any Person
asserting that any of the Company or its Subsidiary’s present activities
infringe or may infringe in any material respect any Intellectual Property of
such Person, and none of the Company or the Company’s Subsidiary is aware of any
infringement by any other Person of any material rights of the Company or its
Subsidiaries under any Intellectual Property rights.
 
  (iv)           All licenses or other agreements under which the Company and
its Subsidiaries are granted Intellectual Property (excluding licenses to use
software utilized in the Company’s or its Subsidiary’s internal operations and
which is generally commercially available) are in full force and effect and, to
the Company and the Company’s Knowledge, there is no material default by any
party thereto.  The Company and its Subsidiaries have no reason to believe that
the licensors under such licenses and other agreements do not have and did not
have all requisite corporate power and authority to grant the rights to the
Intellectual Property purported to be granted thereby.
 
17

--------------------------------------------------------------------------------


 
 (v)           All licenses or other agreements under which the Company or its
Subsidiary has granted rights to Intellectual Property to others (including all
end-user agreements) are (i) in full force and effect, (ii) not subject to
material default by the Company or any of its Subsidiaries, and (iii) to the
Company’s Knowledge, not subject to material default by any other party thereto.
 
 (vi)           The Company and its Subsidiaries have taken all steps required
in accordance with commercially reasonable business practice to establish and
preserve their ownership in their owned Intellectual Property and to keep
confidential all material technical information developed by or belonging to the
Company or its Subsidiaries which has not been patented or copyrighted.  To the
Company’s Knowledge, none of the Company or its Subsidiaries is making any
unlawful use of any Intellectual Property of any other Person, including,
without limitation, any former employer of any past or present employees of the
Company and its Subsidiaries.  To the Company’s Knowledge, neither the Company,
any of its Subsidiaries nor any of their respective employees has any agreements
or arrangements with former employers of such employees relating to any
Intellectual Property of such employers, which materially interfere or conflict
with the performance of such employee’s duties for the Company or its Subsidiary
or result in any former employers of such employees having any rights in, or
claims on, the Company’s or any of its Subsidiary’s Intellectual Property. Each
Key Employee of the Company and of each of its Subsidiaries has executed
agreements regarding confidentiality, proprietary information and assignment of
inventions and copyrights to the Company or its Subsidiaries, each independent
contractor or consultant of the Company and of each of the Subsidiaries of the
Company has executed agreements regarding confidentiality and proprietary
information, and neither the Company nor any of its Subsidiaries has received
written notice that any employee, consultant or independent contractor is in
violation of any agreement or in breach of any agreement or arrangement with
former or present employers relating to proprietary information or assignment of
inventions. Without limiting the foregoing: (i) the Company and each of its
Subsidiaries has taken reasonable security measures to guard against
unauthorized disclosure or use of any of its Intellectual Property that is
confidential or proprietary; and (ii) none of the Company or any of its
Subsidiaries has any reason to believe that any Person (including, without
limitation, any former employee or consultant of the Company or of any of its
Subsidiaries) has unauthorized possession of any of its Intellectual Property,
or any part thereof, or that any Person has obtained unauthorized access to any
of its Intellectual Property.  The Company and each of its Subsidiaries has
complied in all material respects with its respective obligations pursuant to
all material agreements relating to Intellectual Property rights that are the
subject of licenses granted by third parties, except for any non-compliance that
has not had or would not reasonably be expected to have a Material Adverse
Effect.
 
18

--------------------------------------------------------------------------------


 
(n)           Property.  Section 3.2(n) of Schedule III sets forth all the land,
buildings and premises currently owned by the Company and its Subsidiaries (the
“Group Property”).  The Company and its Subsidiaries have land use rights and
good and marketable title (including, where relevant, land use rights and
building ownership rights) to the Group Property, in each case, free and clear
of all mortgages, pledges, Liens, security interests, claims, restrictions or
encumbrances of any kind except such as (i) described in Section 3.2(n) of
Schedule III or (ii) do not materially affect the value of such Group Property
and do not interfere with the use made and proposed to be made of such Property
by the Company or any of its Subsidiaries.  The Company and its Subsidiaries are
able to transfer, sell, mortgage or otherwise dispose of the Group Property
pursuant to the applicable laws of the PRC except to the extent the Group
Property is encumbered by a Lien as set forth in Section 3.2(n) of Schedule III.
All of the leases and subleases material to the business of the Company and its
Subsidiaries, considered as one enterprise, and under which the Company or any
of its Subsidiaries holds properties described in Section 3.2(n) of Schedule
III, are in full force and effect, and neither the Company nor any of its
Subsidiaries has any notice of any material claim of any sort that has been
asserted by anyone adverse to the rights of the Company or any of its
Subsidiaries under any of the leases or subleases mentioned above, or affecting
or questioning the rights of the Company or any of its Subsidiaries thereof to
the continued possession of the leased or subleased premises under any such
lease or sublease.
 
(o)           Insurance.  The Company and its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and its Subsidiaries are engaged.  As of the date hereof and as of the
Closing Date, no notice of cancellation has been received for any of such
policies and the Company is in compliance in all material respects with all of
the terms and conditions thereof.  The Company has no reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue to conduct its business as currently conducted without a
significant increase in cost.  At the Closing Date, the Company shall have
purchased director’s and officer’s insurance for each of the members of the
Board of Directors and the Key Employees, in an amount not less than US$10
million for each covered occurrence.
 
(p)           Customers.
 
 (i)             None of the distributors, wholesalers, retailers or any other
customers of the products of the Company and its Subsidiaries (the “Customers”)
purchased any products of the Company and its Subsidiaries without intending to
sell the products to its customers.
 
 (ii)            None of the Customers entered into any buy-back arrangement or
any arrangement with the Company other than the payment of purchase price based
on the invoice issued to it.
 
 (iii)           Except for small quantities for personal use, none of the
Company and its Subsidiaries, and none of their shareholders, directors, senior
management and the companies directly or indirectly owned or controlled by any
of them (collectively, the “Related Parties”), purchased any products from any
of the Customers.
 
 (iv)           None of the Company, its Subsidiaries and the Related Parties
are involved in any re-distribution of inventory or unsold products held by the
Customers.
 
 (v)            None of the Company, its Subsidiaries or the Related Parties was
or is an Affiliate of the Customers.
 
19

--------------------------------------------------------------------------------


 
 (vi)           None of the Customers received any commission or other kind of
fees (salary, service fees or otherwise) from any of the Company, its
Subsidiaries or the Related Parties.
 
(q)           Entire Business.  There are no material assets or properties
shared with any other entity, which are used in connection with the business
conducted by the Companies and its Subsidiaries, and all of the facilities,
services, assets or properties owned by the Companies and its Subsidiaries are
sufficient to conduct their business as proposed to be conducted.
 
(r)           Transactions with Related Parties and Employees.  Except as set
forth in the SEC Documents, none of the Related Parties and the employees of the
Company is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for services as an employee, officer or director),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
Property to or from, or otherwise requiring payments to or from any such Related
Parties and employees of the Company or, to the Company’s Knowledge, any entity
in which any Related Parties and the employees of the Company has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of US$120,000 other than (i) for payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) for other employee benefits, including stock option agreements
under any stock option plan of the Company.
 
(s)          Employee Matters.  There is no strike, labor dispute or union
organization activities pending or, to the Company’s Knowledge, threatened
between it and its employees.  No employee of the Company belongs to any union
or collective bargaining unit except as required by the relevant laws of the
PRC.  The Company has complied in all material respects with all applicable
federal and state equal opportunity and other laws related to employment.  None
of the Key Employees has vacated, or intends to vacate, his or her office in
circumstances where the operations of the Company and its Subsidiaries may be
materially and adversely affected by such vacancy.  Except as disclosed in
Section 3.2(s) of Schedule III, no contributions are being or have been made by
any member of the CMC Group to any pension, retirement, provident fund or death
or disability benefit scheme or arrangement other than the social insurance
funds set forth in Section 3.2(s) of Schedule III (the “Social Insurance
Funds”).  No member of the CMC Group participates in, or has participated in, or
is liable to contribute to, any pension, retirement, provident fund or death or
disability benefit scheme or arrangement in respect of past or present employees
or directors of the Group other than the Social Insurance Funds.
 
(t)           Environment.  Except as disclosed in the SEC Documents, the
Company has no liabilities under any Environmental Law, nor, to the Company’s
Knowledge, do any facts or circumstances exist that are reasonably likely to
give rise to any such liability, affecting any of the properties owned or leased
by the Company that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect.  Neither the Company
nor any of its Subsidiaries has violated any Environmental Law applicable to it
now or previously in effect, other than such violations or infringements that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.
 
20

--------------------------------------------------------------------------------


 
(u)           Dividends.  Except for the Certificate for the Receipt of Foreign
Exchange for Transfer of Shares, no other document is required by SAFE for the
Company or any of its Subsidiaries to pay dividends or make any other
distribution to their respective shareholders other than those specifically
required for under the applicable laws of the PRC, and there does not exist any
requirements, restrictions or conditions imposed by any Governmental Authority
or otherwise, which may adversely affect the Company’s or any of its
Subsidiaries’ ability to pay dividends or make any other distribution to their
respective shareholders.
 
(v)           Fees.  The Company is not obligated to pay any brokers, finders or
financial advisory fees or commissions to any underwriter, broker, agent or
other representative in connection with the transactions contemplated hereby
other than as contemplated by the engagement letters between the Company and
Peak Capital.  The Company will indemnify and hold harmless Investor from and
against any claim by any Person or entity alleging that Investor is obligated to
pay any such compensation, fee, cost or related expenditure on behalf of the
Company in connection with the transactions contemplated hereby, except for
claims resulting from any agreements to which the Company is not a party or are
between the Investor and any underwriter, broker, agent or other representative.
 
(w)          Foreign Corrupt Practices Act.  None of the Company, any of its
Subsidiaries, or any Key Employee, director, agent, employee or any other Person
acting for or on behalf of the Company or any of its Subsidiaries, has directly
or indirectly (a) made any unlawful contribution, gift, bribe, payoff, influence
payment, kickback, or any other fraudulent payment in any form, whether in
money, Property, or services to any Person, including but not limited to any
staff member at any hospital or center for disease control or any Government
Officer (i) to obtain favorable treatment in securing business for the Company
or any of its Subsidiaries, (ii) to pay for favorable treatment for business
secured, (iii) to obtain special concessions or for special concessions already
obtained, for or in respect of the Company or any of its Subsidiaries, or (iv)
in violation of any applicable anticorruption law, including the Foreign Corrupt
Practices Act of 1977, as amended, the Laws of the PRC Against Unfair
Competition, the Provisional Regulation on Prohibition of Commercial Bribery,
Pharmaceutical Administration Law of PRC and other applicable laws of the PRC,
or (b) established or maintained any fund or assets in which the Company or any
of its Subsidiaries has proprietary rights that have not been recorded in the
books and records of the Company or any of its Subsidiaries. Each transaction is
properly and accurately recorded in all material respects on the books and
records of the Company and its Subsidiaries, and each document upon which
entries such books and records are based is complete and accurate in all
material respects.  The Company and its Subsidiaries maintain a system of
internal accounting controls reasonably designed to ensure that the Company and
its Subsidiaries maintain no off-the-books accounts and the assets of the
Company and its Subsidiaries are used only in accordance with the Company’s
management directives.
 
(x)            Intentionally Omitted
 
(y)           Disclosure to Investor.  The representations, warranties and
written statements contained in this Agreement and the other Transaction
Documents and in the certificates, exhibits and schedules delivered to Investor
by the Company pursuant to this Agreement and the other Transaction Documents
and in connection with Investor’s due diligence investigation of the Company, do
not contain any untrue statement of a material fact, and do not omit to state a
material fact required to be stated therein or necessary in order to make such
representations, warranties or statements not misleading in light of the
circumstances under which they were made.  Following the issuance of a press
release in accordance with Section 4.5 of this Agreement, to the Company’s
Knowledge, Investor will not possess any material non-public information
concerning the Company that was provided to Investor by the Company or its
agents or representatives.  The Company acknowledges that Investor is relying on
the representations, acknowledgments and agreements made by the Company in this
Section 3.2 and elsewhere in this Agreement in making investment or trading and
other decisions concerning the Company’s securities.
 
21

--------------------------------------------------------------------------------


 
(z)           Solicitation; Other Issuances of Purchased Shares.  Neither the
Company nor any of its Subsidiaries or Affiliates, nor any Person acting on its
or their behalf, (i) has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Purchased Shares, or (ii) has, directly or indirectly, made any
offers or sales of any security or the right to purchase any security, or
solicited any offers to buy any security or any such right, under circumstances
that would require registration of the Purchased Shares under the Securities
Act.
 
(aa)          Registration Rights; Rights of Participation.  Other than pursuant
to the Preferred Stock Purchase Agreement and that certain Registration Rights
Agreement, dated February 8, 2006, by and among the Company and the Private
Placement Investors, the Company has not granted or agreed to grant to any
Person or entity any rights (including “piggy-back” registration rights) to have
any securities of the Company registered with the Commission or any other
Governmental Authority which has not been satisfied in full prior or waived to
the date hereof.
 
(bb)         No General Solicitation.  Neither the Company nor any Person acting
on behalf of the Company has offered or sold any of the Purchased Shares by any
form of general solicitation or general advertising.  The Company has offered
the Purchased Shares for sale only to Investor.
 
(cc)         Absence of Manipulation.  Neither the Company nor any Affiliate of
the Company has taken, nor will the Company or any Affiliate take, directly or
indirectly, any action which is designed to or which has constituted or which
would be expected to cause or result in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Purchased Shares.
 
(dd)         Exchange Act Registration.  The Company’s Common Shares are
registered pursuant to Section 12(g) of the Exchange Act and are quoted on the
OTCBB.  The Company currently meets the continuing eligibility requirements for
quotation on the OTCBB and has not received, and no facts or circumstances exist
or have in the past existed that could result in the receipt of any notice from
such market, FINRA or the NASD that it does not satisfy such requirements or
that such continued quotation is in any way threatened.  Except as set forth
herein, the Company has taken no action designed to, or which, to the Company’s
Knowledge, would reasonably be expected to have the effect of, terminating the
registration of the Common Shares under the Exchange Act or disqualifying the
Common Shares from quotation on the OTCBB.
 
(ee)         Private Placement.  Assuming the accuracy of Investor
representations and warranties set forth in Section 3.1, no registration under
the Securities Act is required for the offer and sale of the Purchased Shares by
the Company to Investor as contemplated hereby.  The issuance and sale of the
Purchased Shares hereunder does not contravene the rules and regulations of the
Principal Market.
 
22

--------------------------------------------------------------------------------


 
(ff)           Investment Company Status.  The Company is not, and immediately
after receipt of payment for the Shares issued under this Agreement will not be,
an “investment company” or an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended (the
“Investment Company Act”), and shall conduct its business in a manner so that it
will not become subject to the Investment Company Act.
 
(gg)         Taxation.
 
  (i)            Each of the Company and its Subsidiaries has timely filed all
Tax Returns required pursuant to applicable law to be filed by, or with respect
to, the Company and its Subsidiaries with any Tax Authority, all such Tax
Returns are accurate, complete and correct in all respects and comply with all
requirements of the Governmental Authorities. Each of the Company and its
Subsidiaries has timely paid or accrued, set aside and fully provided for in
accordance with GAAP, and adequately disclosed on the most recent financial
statements of the Company included in the SEC Document, the books and records of
the Company or a schedule attached hereto, all Taxes and Tax liabilities due by
or with respect to the income, assets or operations of the Company and its
Subsidiaries for all taxable years or other taxable periods that end on or
before the Closing Date and, with respect to any taxable year or other taxable
period beginning on or before and ending after the Closing Date, the portion of
such taxable year or period ending on and including the Closing Date
(“Pre-Closing Period”).  Since their respective dates of incorporation, none of
the Company or its Subsidiaries has incurred any Taxes or assessments other than
in the ordinary course of business.  Since their respective date of
incorporation, each of the Company and its Subsidiaries has made, in accordance
with GAAP, adequate provisions on its respective books and account for all
actual and contingent Taxes with respect to its consolidated business,
properties and operations for such period.  Each of the Company and its
Subsidiaries (i) has timely, properly and accurately withheld and collected,
from payments made to any employee, independent contractor, creditor,
shareholder or any other applicable Person, the amount of Taxes required to be
withheld or collected therefrom and (ii) has timely paid the same to the proper
Tax Authority.
 
  (ii)            None of the Company’s Subsidiaries believes it is, nor
currently expects for the foreseeable future to become, (a) a passive foreign
investment company as described in Section 1297 of the United States Internal
Revenue Code of 1986, as amended (the “Code”) or (b) an “investment company” as
such term is defined under the Investment Company Act.
 
  (iii)           As of the Closing Date, neither the Executive Shareholder, the
Company, nor any of its Subsidiaries (A) is presently contesting the Tax
liability of the Company or any of its Subsidiaries before any court, tribunal
or agency, (B) has granted a power-of-attorney relating to Tax matters to any
person, or (D) has applied for and/or received a ruling or determination from a
taxing authority regarding a past or prospective transaction of the Company or
any of its Subsidiaries.
 
23

--------------------------------------------------------------------------------


 
  (iv)           Section 3.2(gg)(iv) of Schedule III lists each jurisdiction in
which any of the Company or its Subsidiaries benefit from Incentives and
describes the details of such Incentives. Each of the Company or its
Subsidiaries listed in Section 3.2(a) of Schedule III is in full compliance with
all terms and conditions of any agreement or order relating to such Incentives
in such jurisdictions where such Incentives are available, and has received no
written notice from any Governmental Authority claiming that such Incentives
were not, or will not in the future, be available.  To the extent of the
Company’s Knowledge, the consummation of the transactions contemplated by this
Agreement will not have any adverse effect on the continued validity and
effectiveness of any such Incentives, nor will it cause any such Incentive to
lapse nor result in a requirement to repay any Incentives already received.  For
purposes of this Agreement, the term “Incentives” means exemptions from
taxation, Tax holidays, reduction in Tax rate or similar Tax relief and other
financial grants, subsidies or similar incentives granted by a Governmental
Authority, whether or not relating to Taxes.
 
  (v)           The Company has made available to Investor true and correct
copies of all income Tax Returns and other material Tax Returns filed by the
Company and its Subsidiaries for the fiscal years starting from 2006.  Each of
the Company or its Subsidiaries has delivered to Investor copies of all
examination or audit reports, and statements of deficiencies assessed against or
agreed to by any of the Company or its Subsidiaries received since 2006, and
each of the Company and its Subsidiaries will deliver to Investor all materials
with respect to the foregoing for all matters arising after the date hereof
through the Closing Date.
 
  (vi)           Neither the Company nor any of its Subsidiaries has been the
subject of any audit, Action, suit, proceeding, investigation or claim relating
to Taxes or any Tax Returns of the Company or its Subsidiaries (or in which the
Company or its Subsidiaries are included). There are no federal, state, local or
foreign audits, Actions, suits, proceedings, investigations or claims relating
to Taxes or any Tax Returns of the Company or its Subsidiaries (or in which the
Company or its Subsidiaries are included) now pending, and none of the Company
or its Subsidiaries has received any written notice, or has otherwise knowledge
of any threatened or proposed Tax audit, examination, refund litigation,
investigation, claim, administrative proceeding or adjustment in controversy
with respect to any of the Company or its Subsidiaries. There is no agreement in
effect to waive or extend the period of limitations for the assessment or
collection of any Tax for which each the Company or its Subsidiaries may be
liable.
 
  (vii)          No written claim, or to the Company’s Knowledge, other claims,
which remain unresolved, have ever been made by any authority in any
jurisdiction where none of the Company and its Subsidiaries files Tax Returns
that the Company or its Subsidiaries is required to file Tax Returns or that it
is or may be subject to taxation by that jurisdiction.
 
  (viii)        None of the Company or its Subsidiaries (A) is a party to a tax
sharing allocation, indemnification or similar agreement with any Person other
than each of the Company and its Subsidiaries, or (B) has any liability
(including potential liability) for any Tax or any portion of a Tax (or any
amount calculated with reference to any portion of a Tax) of any Person other
than each of the Company and its Subsidiaries as transferee or successor, by
contract, inter-company account system or otherwise.
 
  (ix)           None of the Company or its Subsidiaries has filed an election
pursuant to Section 7701 of the Code and the Treasury regulations issued
thereunder to treat any of the Company’s Subsidiaries as other than a
corporation for U.S. federal income Tax purposes.
 
  (x)            No stock transfer or other taxes (other than income taxes) are
required to be paid in connection with the issuance and sale of any of the
Purchased Shares, other than such taxes for which the Company has established
appropriate reserves and intends to pay in full on or before the Closing.
 
24

--------------------------------------------------------------------------------


 
  (xi)           Neither the Company nor any of its Subsidiaries has been
included in any “consolidated,” “unitary” or “combined” Tax Return provided for
under the law of the United States, any foreign jurisdiction or any state or
locality with respect to Taxes for any taxable period.
 
  (xii)           Neither the Company nor any of its Subsidiaries has applied
for, been granted, or agreed to any accounting method change for which it will
be required to take into account any adjustment under Section 481 of the Code or
any similar provision of the Code or the corresponding tax laws of any nation,
state or locality; neither the Company nor any of its Subsidiaries has any
knowledge that the IRS or any other taxing authority has proposed or purported
to require any such adjustment or change in accounting method, and the Company
has no knowledge or belief that any such adjustment under Section 481 of the
Code or the corresponding tax laws of any nation, state or locality will be
required of the Company or its subsidiaries upon the completion of, or by reason
of, the transaction contemplated by this Agreement.
 
  (xiii)         Neither the Company nor any of its Subsidiaries is a party to
any agreement that would require the Company or any of its Subsidiaries or any
affiliate thereof to make any payment that would constitute an “excess parachute
payment” for purposes of Sections 280G and 4999 of the Code or that would not be
deductible pursuant to Section 162(m) of the Code.
 
  (xiv)         There are no security interests on any of the assets of the
Company or any Subsidiary that arose in connection with any failure (or alleged
failure) to pay any Taxes, other than any Taxes that are being contested in good
faith and for which adequate reserves have been provided for in accordance with
GAAP.
 
  (xv)          No indebtedness of the Company or any of its Subsidiaries
consists of “corporate acquisition indebtedness” within the meaning of Section
279 of the Code.
 
  (xvi)         Neither the Company nor any of its Subsidiaries is a “United
States real property holding corporation” within the meaning of Section
897(c)(2) of the Code.
 
  (xvii)        The Subsidiaries of the Company that are created or organized
in, or under the laws of, a jurisdiction other than the United States or any
State thereof  (A) are not, and have not been or deemed to be, engaged in the
conduct of a trade or business within the United States within the meaning of
Section 864 of the Code and the U.S. Treasury Regulations issued thereunder and
(B) do not have in the current taxable year, and have not had in any prior
taxable year, more than a de minimis amount (as defined in Section 954(b)(3) of
the Code and the U.S. Treasury Regulations issued thereunder) of “subpart F
income” (as defined in Sections 952 of the Code and the U.S. Treasury
Regulations issued thereunder).
 
 (xviii)       The amount of Konzern’s earnings invested in United States
property (including, without limitation, its adjusted tax basis for U.S. federal
income tax purposes in the stock of  Konzern US Holding Corporation) within the
meaning of Section 956 of the Code and the U.S. Treasury Regulations issued
thereunder currently is approximately $200,000.
 
25

--------------------------------------------------------------------------------


 
(hh)         Sarbanes-Oxley Act; Internal Controls and Procedures.  Except as
set forth in the SEC Documents, the Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 and any and all
applicable rules and regulations promulgated by the Commission thereunder that
are effective as of the date hereof.  Except as set forth in the SEC Documents,
the Company maintains internal accounting controls, policies and procedures, and
such books and records as are reasonably designed to provide reasonable
assurance that (i) all transactions to which the Company or any of its
Subsidiaries is a party or by which its Properties are bound are effected by a
duly authorized employee or agent of the Company, supervised by and acting
within the scope of the authority granted by the Company’s senior management;
(ii) the recorded accounting of the Company’s consolidated assets is compared
with existing assets at regular intervals; and (iii) all transactions to which
the Company or any of its Subsidiaries is a party, or by which its Properties
are bound, are recorded (and such records maintained) in accordance with all
Governmental Requirements applicable to the Company and as may be necessary or
appropriate to ensure that the financial statements of the Company are prepared
in accordance with GAAP.  The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms.  The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no changes in the Company’s internal control over financial
reporting (as such term is defined in the Exchange Act) that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.
 
(ii)           Accountants.  The Company’s accountants that rendered their
opinion with respect to the financial statements included in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2008, are, to the
Company’s Knowledge, independent accountants as required by the Securities Act.
 
(jj)           No Other Agreements.  The Company has not, directly or
indirectly, entered into any agreement with or granted any right to any Persons
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents, except as expressly set forth in the Transaction
Documents.
 
(kk)         No Integration.  Assuming the accuracy of Investor’s
representations and warranties set forth in Section 3.1 of this Agreement,
neither the Company, nor to the Company’s Knowledge, any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Purchased Shares to be
integrated with prior offerings by the Company for purposes of the Securities
Act.

 
26

--------------------------------------------------------------------------------

 


(ll)           Material Contracts
 
Section 3.2(ll) of Schedule III lists each Contract to which any Company
Subsidiary is a party or to which any Company Subsidiary or any of its
respective properties is subject to or by which any thereof is bound that are
material to the business of the Company and its Subsidiaries, considered as one
enterprise (the “Material Contracts”).
 
(i)           True and complete copies of each of the Material Contract,
including any amendments and supplements thereof, have been delivered to the
Investor or its Representatives.
 
(ii)          Each of the Material Contracts was entered into in the ordinary
course of business and in an arm’s length.
 
(iii)         Each Material Contract and the execution, delivery and performance
by the applicable Company Subsidiary of such Material Contract are in compliance
with all applicable laws of the PRC, and each Company Subsidiary has obtained
all Licenses necessary to perform its obligations under applicable Material
Contract to which it is a party.
 
ARTICLE IV.
COVENANTS OF THE COMPANY AND INVESTOR.
 
Section 4.1           Existence and Compliance.  The Company agrees that it will
and will cause its Subsidiaries to, for so long as Investor holds at least 10%
of the issued and outstanding Common Stock of the Company on a Fully Diluted
Basis at the time of determination:
 
(a)           carry on its business in the ordinary course in substantially the
same manner in which it previously has been conducted and, to the extent
consistent with such business, use its commercially reasonable efforts to
preserve intact its present business organization and to preserve its
relationships with customers, suppliers and others having business dealings with
it;
 
(b)           provide Investor with copies of all materials sent to its
shareholders at the same time as such materials are delivered to such
shareholders;
 
(c)           timely file (subject to valid extensions of such time to file
pursuant to the Exchange Act) with the Commission all reports required to be
filed pursuant to the Exchange Act and shall not terminate its status as an
issuer required by the Exchange Act to file reports thereunder even if the
Exchange Act or the rules or regulations thereunder would permit such
termination;
 
(d)           make reasonable efforts to maintain adequate insurance coverage
(including directors and officers insurance) for the Company; and
 
(e)           maintain its books of account and records in its usual, regular
and ordinary manner.

 
27

--------------------------------------------------------------------------------

 

Section 4.2           Compliance with Laws of the PRC.  For so long as Investor
holds at least 10% of the issued and outstanding Common Stock of the Company on
a Fully Diluted Basis at the time of determination, the Company shall and shall
cause its Subsidiaries to use commercially reasonable efforts to ensure that the
CMC Group shall be in compliance with all laws of the PRC and shall ensure that
all Licenses set forth in Section 3.2(l) of Schedule III are and will at all
times following the Closing, and any Licenses obtained subsequent to the Closing
will, remain in full force and effect for so long as Investor owns any Common
Shares.
 
Section 4.3           State Law Exemptions.  The Company shall take such action
as the Company reasonably determines upon the advice of counsel is necessary to
qualify the Common Shares for sale under applicable state or “blue-sky” laws or
obtain an exemption therefrom, and shall promptly provide evidence of any such
action to Investor at Investor’s request.
 
Section 4.4           Closing.  Subject to the terms and conditions of this
Agreement, each party shall use its commercially reasonable efforts to cause the
Closing to occur, provided that such efforts shall not require Investor or the
Company or any of their respective Affiliates to make any material monetary
expenditure except as already contemplated herein, or commence or be a plaintiff
in any litigation or other proceeding or offer or grant any material
accommodation (financial or otherwise) to any Person.
 
Each of the Company and appropriate Affiliate(s) of Investor shall file as
promptly as practicable with the United States Federal Trade Commission (the
“FTC”) and the Antitrust Division of the United States Department of Justice
(the “DOJ”), in each case pursuant to the HSR Act:  (i) the notification and
report form, if any, required for the transactions contemplated hereby, which
form shall be filed not later than 10 Business Days following the execution and
delivery of this Agreement, and (ii) any supplemental information requested in
connection therewith, which information shall be filed as promptly as
practicable.  Any such notification and report form and supplemental information
shall be in substantial compliance with the requirements of the HSR Act.
 
Investor and the Company shall furnish to the other party such necessary
information and reasonable assistance as the other party may request in
connection with its preparation of any filing that is necessary under the HSR
Act.  Investor and the Company shall keep each other apprised of the status of
any communications with, and any inquiries or requests for additional
information from, the FTC and the DOJ and any other Governmental Authority and
shall comply promptly with any such inquiry or request.  Each of Investor and
the Company shall use its commercially reasonable efforts to obtain any
clearance required under the HSR Act.
 
Section 4.5           Press Release.  As soon as practicable following the
execution of this Agreement (but in no event later than 8:30 a.m. (New York City
time) on the fourth Business Day following the date hereof), issue a press
release disclosing the material terms of this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby, and
(ii) on or prior to 5:00 p.m. (New York City time) on the fourth Business Day
following the date hereof, file with the Commission a current report on Form 8-K
disclosing the material terms of this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby; provided,
however, that Investor shall have approved in writing such press release or Form
8-K prior to the issuance or filing thereof.  Thereafter, the Company shall
timely file any filings and notices required by the Commission or applicable
Governmental Requirements with respect to the transactions contemplated hereby.

 
28

--------------------------------------------------------------------------------

 
 
Section 4.6           Transactions with Affiliates.  The Company agrees that any
transaction or arrangement between it or any of its Subsidiaries and any
Affiliate or employee of the Company shall be effected on an arms’ length basis
unless approved by the Company’s Independent Directors.
 
Section 4.7           Use of Investor Name.  Except as may be required by
applicable Governmental Requirements and/or this Agreement, the Company shall
not use (and shall cause its Subsidiaries not to use), directly or indirectly,
Investor’s name or the name of any of Investor’s Affiliates in any
advertisement, announcement, press release or other similar communication unless
(i) the Company shall have received the prior written consent of Investor for
the specific use contemplated, (ii) as otherwise required by applicable
Governmental Requirements or regulation and (iii) a statement or description of
the Company’s capital structure after the Closing in any registration statement
in connection with a public offering of its securities.
 
Section 4.8           Listing.  The Company shall use its best efforts to
qualify for and list its Common Shares on a national exchange such as the Nasdaq
Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, NYSE
Amex or the New York Stock Exchange or such other stock exchange that is
agreeable to Investor (the “Qualified Capital Market”) within 12 months from the
Closing Date.  Upon such listing, for so long as Investor holds at least 10% of
the issued and outstanding Common Stock of the Company on a Fully Diluted Basis
at the time of determination, the Company shall (i) use its best efforts to
include all of the Purchased Shares, the 2010 Additional Shares and the 2011
Additional Shares, if any (without regard to any limitation on such conversion
or exercise) for listing on the Qualified Capital Market, and (ii) shall use its
reasonable best efforts to maintain the designation and quotation, or listing,
of the Common Shares on the Qualified Capital Market for a minimum of five (5)
years following the initial listing on a Qualified Capital Market.
 
Section 4.9           Additional Issuance of Common Shares.
 
(a)           The Company is expected to achieve EBITDA of US$25,000,000
(assuming the Jiangmen Acquisition is consummated during the 2010 fiscal year)
or US$22,000,000 (assuming the Jiangmen Acquisition is not consummated during
the 2010 fiscal year) (as applicable, the “2010 Target EBITDA”).  The 2010
Target EBITDA however, shall be adjusted upwards to account for expected returns
from utilization of all or a part of the Escrow Funds during 2010 fiscal year
and such adjusted EBITDA shall become the new 2010 Target EBITDA.  Furthermore,
the 2010 Target EBITDA is subject to a downward adjustment of US$1,000,000 if
Closing occurs after January 31, 2010.  If the actual EBITDA of the Company for
the 2010 fiscal year (“2010 Actual EBITDA”) is less than 90% of the applicable
2010 Target EBITDA, Investor may require the Company to issue to Investor that
number of Common Shares equal to X (the “2010 Additional Shares”), where:
 
X = ((A*B) – C)/(1 – A)
 
Where:
 
X = 2010 Additional Shares
 
A = 2010 Target EBITDA / 2010 Actual EBITDA * Investor Ownership Percentage

 
29

--------------------------------------------------------------------------------

 
 
B = Total number of Equity Securities of the Company issued and outstanding on a
Fully Diluted Basis, at the time of determination but prior to the issuance of
2010 Additional Shares
 
C = Total number of Common Shares on a Fully Diluted Basis, at the time of
determination but prior to the issuance of any 2010 Additional Shares
 
The purchase price for the 2010 Additional Shares shall equal the product of the
number of 2010 Additional Shares and the par value of each 2010 Additional
Share.
 
(b)           The Company is expected to achieve EBITDA of US$39,000,000
(assuming the Jiangmen Acquisition is consummated during the 2010 or 2011 fiscal
year) or US$30,000,000 (assuming the Jiangmen Acquisition is not consummated
during the 2010 or 2011 fiscal year), (as applicable, the “2011 Target
EBITDA”).  The 2011 Target EBITDA however, shall be adjusted upwards to account
for expected returns from utilization of all or a part of the Escrow Funds
during 2010 or 2011 fiscal year and such adjusted EBITDA shall become the new
2011 Target EBITDA.  If the actual EBITDA of the Company for the 2011 fiscal
year (“2011 Actual EBITDA”) is less than 95% of the applicable 2011 Target
EBITDA, Investor may require the Company to issue to Investor that number of
Common Shares equal to Y (the “2011 Additional Shares”), where:
 
Y = ((D*E) – F)/(1 – D)
 
Where:
 
Y = 2011 Additional Shares
 
D = 2011 Target EBITDA / 2011 Actual EBITDA * Investor Ownership Percentage
 
E = Total number of Equity Securities of the Company issued and outstanding at
the time of determination but prior to the issuance of any 2011 Additional
Shares
 
F = Total number of Common Shares on a Fully Diluted Basis, at the time of
determination but prior to the issuance of any 2011 Additional Shares
 
The purchase price for the 2011 Additional Shares shall equal the product of the
number of 2011 Additional Shares and the par value of each 2011 Additional
Share.
 
(c)           In the event Section 4.9(a) or Section 4.9(b) would result in the
issuance of that number of Common Shares to Investor which would result in the
Investor Ownership Percentage being greater than 75%, the number of Common
Shares required to be issued pursuant to Section 4.9(a) or Section 4.9(b) shall
be reduced so that the Investor Ownership Percentage shall equal 75% less one
(1) Common Share.

 
30

--------------------------------------------------------------------------------

 

(d)           If (A) the exercise of any warrant or option by any shareholder of
the Company or any of its Subsidiaries, or the issuance of any Equity Security
by the Company or any of its Subsidiaries, except for an Exempt Issuance, would
result in Investor holding, directly or indirectly, less than 50.1% of all
securities entitled to vote at a meeting of shareholders of the Company or any
of its Subsidiaries and (B) prior to such exercise or issuance the Investor held
more than 50.1% of all securities entitled to vote at a meeting of shareholders
of the Company or any of its Subsidiaries, Investor may require the Company to
issue such number of Common Shares of the Company as may be required for
Investor to hold more than 50.1% of all securities entitled to vote at a meeting
of shareholders of the Company and all of its Subsidiaries.  The Company shall
not set a record date for any meeting of shareholders until and unless Investor
holds more than 50.1% of all securities entitled to vote at a meeting of
shareholders of the Company or any of its Subsidiaries or waived its rights
under this Section 4.9.  The purchase price for all such Common Shares shall
equal the product of the number of such Common Shares and an amount equal to the
Market Price. Investor shall inform the Company of whether it elects to
subscribe for additional shares under this Section within thirty (30) days after
the date the Company provides notice to Investor that its rights under this
Section have been triggered.
 
(e)           In the event the Company or any of its Subsidiaries requires
additional capital for its operations, Investor may require the Company to issue
to Investor certain number of Common Shares in consideration of Investor’s
additional investment in the Company.  The number of the Common Shares to be
issued to Investor shall equal G divided by H where:
 
G = amount of capital required
 
H = Market Price
 
Section 4.10           Management Incentive Plan.  The Board of Directors may,
at its sole and absolute discretion, establish a committee (the “Remuneration
Committee”) for the purpose of determining appropriate remuneration of its
directors and officers.  The Remuneration Committee shall be comprised of three
members of the Board of Directors, one of which shall be the member nominated by
Investor, one of which shall be the member nominated by the Executive
Shareholder and one of which shall be an Independent Director agreed to by the
Board of Directors.  The Remuneration Committee shall establish a management
incentive plan (the “Incentive Plan”) which shall provide for the award of
Common Shares to management upon the achievement of certain milestones (the
“Performance Milestones”) for each of the 2010, 2011, 2012 and 2013 fiscal
years.  Satisfaction of the Performance Milestones for 2010 shall permit the
issuance of up to 429,514 Common Shares, which is equal to approximately 1% of
the Common Shares of the Company on a Fully Diluted Basis as of the Closing
Date.  Satisfaction of the Performance Milestones for 2011 shall permit the
issuance of up to 859,027 Common Shares, which is equal to approximately 2% of
the Common Shares of the Company on a Fully Diluted Basis as of the Closing
Date.  Satisfaction of the Performance Milestones for 2012 shall permit the
issuance of up to 859,027 Common Shares, which is equal to approximately 2% of
the Common Shares of the Company on a Fully Diluted Basis as of the Closing
Date.  Satisfaction of the Performance Milestones for 2013 shall permit the
issuance of up to 1,288,542 Common Shares, which is equal to approximately 3% of
the Common Shares of the Company on a Fully Diluted Basis as of the Closing
Date. The Remuneration Committee shall grant Executive Shareholder the power to
reallocate the Management Incentive Shares among the management, to the extent
such reallocation is reasonable. The issuance of the Management Incentive Shares
shall be subject to the requirements of Section 4.9(d).  The Board of Directors
may accelerate the issuance of the Management Incentive Shares once the Investor
holds less than 10% of the issued and outstanding Common Stock on a Fully
Diluted Basis at the time of determination.

 
31

--------------------------------------------------------------------------------

 

Section 4.11           Redemption of Purchased Preferred Shares.
 
If, (A) by the date which is twenty-eight (28) months after the date of the
Closing, the Escrow Agent continues to hold any Escrow Funds other than due to
Investor having made a claim for such funds, whether for indemnification or
otherwise pursuant to an Escrow Release Request as defined in the Escrow
Agreement, (B) before the date that the Escrow Agreement is terminated, an event
occurs or circumstances exist which is reasonably likely to cause a Material
Adverse Effect, or (C) by the date which is six (6) months after the date of the
Closing, the Executive Shareholder and Ms. Liu Minhua and Mr. Liu Junhua shall
not have obtained the Certificate for the Receipt of Foreign Exchange for
Transfer of Shares (a “SAFE Release”), Investor may elect to require the Escrow
Agent to disburse immediately all or any portion of the Escrow Funds (the
“Redemption Amount”) to Investor, provided however, Investor shall not be
entitled to a SAFE Release with respect to US$8 million of the Escrow Funds if a
good faith effort has been exerted to obtain such certificate and the Company
and Investor believe that such certificate is forthcoming.  Upon receipt of the
Redemption Amount, Investor shall surrender to the Company that number of
Purchased Preferred Shares equal to X, where:
 
X = Y / Z
 
Where:
 
X = the number of Purchased Preferred Shares to be delivered to the Company by
Investor
 
Y = the Redemption Amount
 
Z = ((1.042)a * US$30) where “a” is a fraction, the numerator of which is the
number of days passed from Closing to date of determination and the denominator
of which is 365.
 
Upon receipt of the surrendered certificates or certificates, the Redeemable
Convertible Preferred Shares represented by such certificate or certificates
shall be deemed to have been redeemed by the Company and the Company shall
cancel such certificate or certificates. The shares of such cancelled Purchased
Preferred Shares shall have the status of authorized but unissued shares of
preferred stock of the Company.
 
In the event Escrow Funds are disbursed to Investor pursuant to a SAFE Release,
Investor agrees to reimburse the Company for one-half the Company’s cash
expenses relating to the transaction contemplated by this Agreement (including
fees and expenses of Peak Capital), provided that the maximum amount to be
reimbursed by Investor pursuant to this provision shall be US$375,000.
 
Section 4.12          Indemnification of Investor.
 
(a)           Survival.  Notwithstanding any examination made for or on behalf
of any of the parties hereto, all representations and warranties contained in
this Agreement or in any document delivered pursuant hereto shall be deemed to
be material and to have been relied upon by the parties hereto. The
representations, warranties, covenants and agreements contained in this
Agreement or in any document delivered pursuant hereto shall survive the Closing
and shall be fully effective and enforceable until the date which is
twenty-eight (28) months following the Closing Date; provided, however, that the
representations and warranties contained in Section 3.2(a) “Organization, Good
Standing and Qualification”, Section 3.2(b) “Authorization; Consents”, Section
3.2(c) “Enforcement”, Section 3.2(e) “Filings, Consents and Approvals”, Section
3.2(h) “Due Authorization; Valid Issuance” and Section 3.2(i) “Capitalization”
shall survive indefinitely; Section 3.2(t) “Environment”, Section 3.2(w)
“Foreign Corrupt Practices Act”, Section 3.2(cc) “Absence of Manipulation”,
Section 3.2(dd) “Exchange Act Registration”, Section 3.2(gg) “Taxation” and
Section 3.2(hh) “Sarbanes-Oxley Act; Internal Controls and Procedures” shall
survive until 90 days after the expiration of the applicable statute of
limitations period.  If a claim for indemnification has been timely made
pursuant to this Section 4.12, such representation, warranty, covenant or
agreement shall continue to survive and be fully effective and enforceable until
a final and non-appealable order or judgment of a court of competent
jurisdiction.

 
32

--------------------------------------------------------------------------------

 

(b)           General Indemnification. Except as provided in Section 4.12(c)
below with respect to Taxes, the Company and the Executive Shareholder (each, an
“Indemnifying Party” and together “Indemnifying Parties”), jointly and
severally, hereby agree to indemnify and hold Investor and its Affiliates,
directors, managers, officers, shareholders, members, partners, employees,
advisors and agents (each, an “Indemnified Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that an Indemnified Party
may suffer or incur (the “Indemnifiable Losses”) as a result of or relating to
(i) any misstatement, material omission, or breach of any of the
representations, warranties, covenants or agreements made by the Company or any
of its Affiliates or the Executive Shareholder in any Transaction Document; and
(ii) any Action instituted against Investor, or any of its Affiliates, by any
shareholder of the Company who is not an Affiliate of Investor, with respect to
any of the transactions contemplated by the Transaction Documents (unless such
Action is based upon a breach of Investor’s representation, warranty or covenant
under the Transaction Documents or any violation by Investor of state or federal
securities laws or any conduct by Investor which constitutes fraud, gross
negligence, willful misconduct or malfeasance).
 
(c)           Indemnification of Investor for Taxes.  Notwithstanding anything
to the contrary contained in this Agreement, the Company and the Executive
Shareholder hereby agree to, jointly and severally, indemnify and hold harmless
the Investor and its Affiliates, directors, managers, officers, shareholders,
members, partners, employees, advisors and agents and, at the option of the
Investor, the Executive Shareholder (a “Tax Indemnified Party”), jointly and
severally, agree to indemnify and hold harmless the Company and its
Subsidiaries, in each case, from (i) all Taxes, losses, claims and expenses
resulting from, arising out of, or incurred with respect to, any claims that may
be asserted by any party based upon, attributable to, or resulting from the
failure of any representation and warranty made by the Company or any of its
Affiliates or the Executive Shareholder pursuant to Section 3.2(gg) of this
Agreement to be true or correct as of the Closing Date; (ii) all Taxes imposed
on or asserted against the properties, income or operations of the Company or
its Subsidiaries, or for which the Company or any of its Subsidiaries may
otherwise be liable for all Pre-Closing Periods, except to the extent that such
Taxes have been accrued and fully provided for in accordance with GAAP on the
most recent financial statements of the Company included in the SEC Documents,
and adequately disclosed in such financial statements, the books and records of
the Company or a schedule attached hereto, (iii) all Taxes imposed on the
Company or any of its Subsidiaries, or for which the Company or any of its
Subsidiaries may be liable, as a result of any transaction contemplated by this
Agreement, and (iv) all Taxes imposed on the Company or any of its Subsidiaries
as a result of the provisions of Treasury Regulations Section 1.1502-6 or the
analogous provisions of any state, local or foreign law.  For purposes of
Section 4.12, any party that is (x) indemnified by another party pursuant to
this Section 4.12(c) shall be treated as an Indemnified Party, and (y) required
to indemnify another party pursuant to this Section 4.12(c) shall be treated as
an Indemnifying Party.  For the avoidance of doubt, if a Tax Indemnified Party
would be entitled to indemnification under more than one clause of this Section
4.12(c) for a single loss, such Tax Indemnified Party shall not be entitled to
duplicate payments for such loss.

 
33

--------------------------------------------------------------------------------

 

(d)           If any Action shall be brought against or shall involve any
Indemnified Party in respect of which indemnity may be sought pursuant to this
Agreement, such Indemnified Party shall promptly notify the Indemnifying Parties
in writing, and the Indemnifying Parties shall, in the case of an
indemnification pursuant to Section 4.12(b) or (c) of this Agreement, have the
right to assume the defense thereof with counsel of its own choosing, subject
only to the consent of such Indemnified Party.  An Indemnified Party shall have
the right to employ separate counsel in any such Action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party except to the extent that (i) the employment
thereof has been specifically authorized by any Indemnifying Party in writing,
(ii) an Indemnifying Party has failed after a reasonable period of time
following such Indemnified Party’s written request that it do so, to assume such
defense and to employ counsel or (iii) in such Action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Indemnifying Parties and the position of such
Indemnified Party.
 
(e)           The Indemnifying Parties will not be liable to any Indemnified
Party under Section 4.12(b) or (c) of this Agreement (i) for any settlement by
an Indemnified Party effected without the any of the Indemnifying Party’s prior
written consent, which shall not be unreasonably withheld or delayed, or (ii) in
the case of Section 4.12(b), to the extent, but only to the extent that the
Indemnifiable Losses are attributable to such Indemnified Party’s wrongful
actions or omissions, or gross negligence or to such Indemnified Party’s breach
of any of the representations, warranties, covenants or agreements made by
Investor in this Agreement or in the other Transaction Documents.
 
(f)           Notwithstanding anything in this Agreement to the contrary, in no
event shall the aggregate amount of indemnification to be paid by (x) the
Company under Section 4.12(b) exceed the aggregate purchase price of the
Purchased Shares and (y) the Executive Shareholder under Section 4.12(b) exceed
the lesser of (A) the sum of the Common Shares Purchase Price and that portion
of the Preferred Shares Purchase Price actually received by the Company until
the time such indemnification payment is made by the Executive Shareholder and
(B) the total Market Price of the Common Shares pledged by the Executive
Shareholder as of the Closing Date.
 
(g)           In the event the Indemnified Party or any of its Affiliates or
Representatives has any knowledge (whether constructive or imputed) at or prior
to the date of this Agreement of any breach by an Indemnifying Party or any of
its Subsidiaries or Affiliates of any representation, warranty or covenant in
this Agreement, such knowledge shall not constitute a waiver of any available
remedy by the Indemnified Party under this Section 4.12 and the Indemnified
Party shall not be precluded or prejudiced for any claim or recourse against the
Indemnifying Parties or any of their Affiliates or the Escrow Funds with respect
to such breach, under this Section 4.12 or otherwise.  Knowledge of any
Indemnifying Party or any of its Affiliates or Representatives shall not be
considered for purposes of determining the knowledge of the Indemnified Party or
any of its Affiliates or Representatives for the purpose of this
Agreement.  Investor confirms that as of the date hereof, Investor does not have
knowledge of any breach by an Indemnifying Party or any of its Subsidiaries or
Affiliates of any representation, warranty or covenant in this Agreement.

 
34

--------------------------------------------------------------------------------

 

(h)           Notwithstanding anything in this Agreement to the contrary, an
Indemnified Party may assert a claim against the Escrow Funds for
indemnification of the Indemnifiable Losses.
 
(i)           All Taxes and Tax liabilities with respect to the income, property
or operations of the Company or any of its Subsidiaries that relate to taxable
periods beginning on or before the Closing Date and ending after the Closing
Date (the “Overlap Period”) shall be apportioned between the Pre-Closing Period
and any period ending after the Closing Date as follows: (i) in the case of
Taxes other than income, sales and use and withholding Taxes, on a per diem
basis, and (ii) in the case of income, sales and use and withholding Taxes, as
determined from the books and records of the Company and its Subsidiaries as
though the taxable year of the Company or any relevant Subsidiary terminated at
the close of business on the Closing Date.
 
Section 4.13           Waiver.  The Company shall exert commercially reasonable
efforts to obtain the Waiver as soon as practicable after the date hereof.  The
Company covenants that upon execution by the Private Placement Investors, the
Waiver shall be effective and enforceable against the Private Placement
Investors.  The Company covenants that the Waiver shall be obtained without the
payment of cash or other consideration to the Private Placement Investors
without the prior written consent of OEP.
 
Section 4.14           Non-Public Information.  The Company covenants and agrees
that neither it nor any other Person acting on its behalf will provide Investor
or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto Investor shall
have executed a written agreement regarding the confidentiality and use of such
information.  The Company understands and confirms that Investor shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
 
Section 4.15           Supplements to Disclosure Schedules.  From time to time
prior to the Closing, the Company shall amend or supplement any schedule hereto
by delivery of a written amendment or supplement thereto to Investor.  Any such
amendment or supplement shall only be effective to modify such representations
and warranties for the purpose of determining the fulfillment of the conditions
precedent set forth in Section 5.1(a), unless Investor promptly objects to any
such amendment or supplement.  No such amendment or supplement shall be
effective to modify the representations and warranties made by the Company and
the Executive Shareholder on the date hereof for purposes of the Indemnifying
Party’s indemnification obligations under this Agreement.
 
Section 4.16           Pre-Closing Covenant.  Prior to Closing, the Company
shall comply with the sections headed “Information Rights” and “Access” under
Annex A of the Shareholders Agreement, and shall not take any action set forth
under the section headed “Consent of OEP” without the prior written consent of
Investor.

 
35

--------------------------------------------------------------------------------

 

ARTICLE V.
CONDITIONS TO CLOSING.
 
Section 5.1           Conditions to Investor’s Obligations at the
Closing.  Investor’s obligations to effect the Closing, including without
limitation its obligation to purchase the Purchased Shares at Closing, are
conditioned upon the fulfillment (or waiver by Investor in its sole and absolute
discretion) of each of the following events as of the Closing Date:
 
(a)           the representations and warranties of the Company and the
Executive Shareholder shall be true and correct in all respects, if qualified by
materiality, and shall be true and correct in all material respects, if not
qualified by materiality, at and as of the Closing with the same effect as
though made at and as of such time (except that those representations and
warranties that are made as of a specific date shall be correct only as of such
date);
 
(b)           the Company shall have duly performed and complied in all material
respects with all covenants contained herein required to be performed or
complied with by it in connection with the consummation of the transactions
contemplated hereby and by the other Transaction Documents at or before the
Closing;
 
(c)           the Company shall have obtained all approvals, acknowledgements
and consents, as applicable, from the relevant parties, including the Board of
Directors, the Consenting Parties and any Governmental Authorities;
 
(d)           the Company shall have obtained a written waiver (the “Waiver”)”)
in substantially the form attached hereto as Exhibit E from the Private
Placement Investors with respect to the waiver of their right of first refusal
under Section 6.14 of the Preferred Stock Purchase Agreement;
 
(e)           the Closing Date shall not be a date which is later than March 17,
2010, or such other date as the parties may agree in writing (the “Latest
Closing Date”);
 
(f)           the Company shall have delivered or caused to be delivered to
Investor at the Closing:
 
(i)           duly executed certificates evidencing the Purchased Shares in such
denominations and registered in the name of Investor as set forth Schedule I
hereto as supplemented or amended from time to time prior to the Closing;
 
(ii)          a certificate, signed by the Chief Executive Officer and Chief
Financial Officer of the Company and dated as of the Closing Date, certifying
that all the closing conditions specified in this Section 5.1 are satisfied as
of the Closing, it being understood that Investor may rely on such certificate
as a representation and warranty of the Company made herein;
 
(iii)         the Company shall have delivered to Investor a certificate, signed
by the Chief Executive Officer or the Secretary of the Company and dated as of
the Closing Date, attaching (i) the Articles of Incorporation and By-Laws of the
Company, and (ii) resolutions passed by its Board of Directors and shareholders
of the Company authorizing the transactions contemplated hereby and by the other
Transaction Documents, and certifying that such documents are true and complete
copies of the originals and that such resolutions have not been amended or
superseded, it being understood that Investor may rely on such certificate as a
representation and warranty of the Company made herein;

 
36

--------------------------------------------------------------------------------

 

(iv)        the Company shall have delivered to Investor a certificate, signed
by the Chief Executive Officer that the Certificate of Designation has been
adopted and filed;
 
(v)         legal opinions of New York counsel and Nevada counsel for the
Company or a legal opinion covering both New York and Nevada matters from Pryor
Cashman LLP, dated as of the Closing Date, in forms reasonably satisfactory to
Investor;
 
(vi)        a legal opinion of the PRC counsel for the Company, dated as of the
Closing Date, in a form satisfactory to Investor;
 
(vii)       an Escrow Agreement duly executed by the Company and the Escrow
Agent; and
 
(viii)      the Share Pledge Agreement executed by the Executive Shareholder;
 
(g)          there shall not exist any condition or have occurred any change
since the date of the Company’s most recent financial statements contained in
the SEC Documents that would reasonably likely to result in a Material Adverse
Effect;
 
(h)          the Company shall have entered into an employment agreement with
each of the Key Employees in substantially the form attached hereto as Exhibit
F;
 
(i)           the Certificate of Designation has been adopted by the Company and
filed with the Secretary of the State of the State of Nevada;
 
(j)           the Company shall continue to meet its eligibility requirements
for the quotation of its Common Shares on the OTCBB;
 
(k)          the Company shall be in compliance, in all material respects, with
each of the FINRA, NASD and SEC rules applicable to the OTCBB and the Company
shall not have received any notice from OTCBB, FINRA, NASD or SEC that the
Company may not be in such compliance, and there shall be no facts or
circumstances existing that could be the basis for any non-compliance or notice
of any non-compliance;
 
(l)           as of the Closing, the lease agreement between Konzern and  No.
76171 Force of People's Liberation Army  in relation to the warehouse located at
No. 67, Shahe Road, Tianhe District, Guangzhou for the purpose of the storage of
medicine and other medical products shall have been renewed and the GSP license
granted to Konzern with respect to such warehouse shall not have been affected
by the expiry and renewal of the lease;
 
(m)         Konzern shall have obtained the approvals from the Governmental
Authorities in the PRC for the increase of registered capital or total
investment of Konzern for an amount no less than the Common Shares Purchase
Price;
 
(n)          the approval for environmental impact inspection reports,
examination report of environmental protection on the completion of the
construction project, and waste discharge permit issued by local environmental
protection bureau regarding the construction and expansion of all of LifeTech’s
plants have been obtained and all of the waste discharge fees have been paid up;

 
37

--------------------------------------------------------------------------------

 

(o)          there shall be no injunction, restraining order or decree of any
nature of any court or Government Authority of competent jurisdiction that is in
effect that restrains or prohibits the consummation of the transactions
contemplated hereby and by the other Transaction Documents;
 
(p)          the waiting period under the HSR Act with respect to the
transactions contemplated by this Agreement shall have expired or been
terminated;
 
(q)          the terms and conditions of any agreements between Peak Capital and
the Company shall have amended to such terms and conditions as have been agreed
to by Investor in writing; and
 
(r)           the Company shall have furnished to the Investors a certificate
stating that the Company is not a “United States real property holding
corporation” within the meaning of Section 897(c)(2) of the Code.
 
Section 5.2           Conditions to Company’s Obligations at the Closing.  The
Company’s obligations to effect the Closing with Investor are conditioned upon
the fulfillment (or waiver by the Company in its sole and absolute discretion)
of each of the following events as of the Closing Date:
 
(a)          the representations and warranties of Investor shall be true and
correct in all respects, if qualified by materiality, and shall be true and
correct in all material respects, if not qualified by materiality, at and as of
the Closing with the same effect as though made at and as of such time (except
that those representations and warranties that are made as of a specific date
shall be correct only as of such date);
 
(b)          Investor shall have duly performed and complied in all material
respects with all covenants contained herein required to be performed or
complied with by it in connection with the consummation of the transactions
contemplated hereby at or before the Closing;
 
(c)          there shall be no injunction, restraining order or decree of any
nature of any court or Governmental Authority of competent jurisdiction that is
in effect that restrains or prohibits the consummation of the transactions
contemplated hereby and by the other Transaction Documents;
 
(d)          the waiting period under the HSR Act with respect to the
transactions contemplated by this Agreement shall have expired or been
terminated;
 
(e)          Investor shall have delivered the Escrow Agreement duly executed by
Investor;
 
(f)           Investor shall have delivered the Share Pledge Agreement duly
executed by Investor; and
 
(g)          Investor shall have tendered to the Company the Common Shares
Purchase Price and to the Escrow Agent the Preferred Shares Purchase Price, in
each case, by wire transfer of immediately available funds.

 
38

--------------------------------------------------------------------------------

 

ARTICLE VI.
MISCELLANEOUS
 
Section 6.1           Termination.  This Agreement may be terminated by:
 
(a)           Investor, as to its obligations hereunder, by written notice to
the Company, if the Company shall have breached any of its obligations under any
of the Transaction Documents;
 
(b)           the Company, as to its obligations hereunder, by written notice to
Investor, if Investor shall have breached any of its obligations under any of
the Transaction Documents; or
 
(c)           either the Company or Investor, by written notice to the other
party, if the Closing has not been consummated on or before Latest Closing Date;
provided, however, that no such termination or the late exercise of the right to
terminate will affect the right set forth under Section 6.2
herein.  Notwithstanding any other provision in this Agreement to the contrary,
upon termination of this Agreement by Investor or the Company pursuant to
Section 6.1(a) or (b), the breaching party will remain liable to the other party
for any breach of this Agreement by such breaching party existing at the time of
such termination, and the other party may seek such remedies, including damages
and fees of attorneys, against the breaching party with respect to any such
breach as are provided in this Agreement or as are otherwise available at law or
in equity.
 
Section 6.2           Fees and Expenses.  All consulting, legal and other
reasonable out-of-pocket expenses, including due diligence expenses relating to
the investment contemplated herein, together with any costs for the enforcement
of such expenses (the “Expenses”) shall be paid for by the Company.  Expenses
attributable to Investor relating to the investment and due diligence for the
investment contemplated herein will be subject to a fee cap of US$750,000.  The
Company’s obligation to pay the Expenses is absolute, without regard to whether
Closing is consummated and payable upon demand from Investor.  Fees incurred by
Investor above the fee cap shall be borne by Investor.  Notwithstanding the
foregoing, each of Investor and the Company shall be responsible for paying 50%
of all filing fees in connection with filings required by the HSR Act.
 
Section 6.3           Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if: (a) delivered personally, (b) sent by registered or certified
mail in the United States, return receipt requested, (c) sent by reputable
overnight air courier (such as DHL or Federal Express) or (d) sent by fax, as
follows:

 
39

--------------------------------------------------------------------------------

 
 
if to the Company, at:
 
China Medicine Corporation
Guangri Tower, Suite 702
No. 8 Siyou South 1st Street
Yuexiu District
Guangzhou, China 510600
Fax:  +86 20 8737 9184
Attention:  Senshan Yang
Email:  Konzern01@163.com
 
with a copy to:
 
Pryor Cashman LLP
7 Times Square
New York, NY 10036-6569
Fax:  (212) 798-6366
Attention:  Elizabeth Fei Chen, Esq.
Email:  echen@pryorcashman.com
if to Investor, at:
 
OEP CHME Holdings, LLP
c/o One Equity Partners
Chater House, 20F, 8 Connaught Road Central
Fax: +852 2167 8517
Attention:  Ryan Shih
Email:  ryan.jh.shih@oneequity.com
 
with a copy to:
 
One Equity Partners
320 Park Avenue
18th Floor
New York, NY  10022
Fax:  (212) 277-1572
Attention:  Bradley J. Coppens
Email:  bradley.j.coppens@oneequity.com
 
and to:
   
if to Mr. Yang Senshan, at:
 
China Medicine Corporation
Guangri Tower, Suite 702
No. 8 Siyou South 1st Street
Yuexiu District
Guangzhou, China 510600
Fax: +86 20 8737 9184
Email:  Konzern01@163.com
Orrick, Herrington & Sutcliffe
43rd Floor Gloucester Tower
The Landmark
15 Queen’s Road Central
Hong Kong
Fax:  +852 2218 9200
Attention:  Mark J. Lee, Esq.
Email:  mjlee@orrick.com

 
or to such other address or to such other Person as either party hereto shall
have last designated by notice to the other party.

All such notices, requests, demands and other communications shall be deemed to
have been received (w) if by personal delivery, on the next Business Day after
such delivery, (x) if by registered or certified mail in the United States
return receipt requested, on the seventh (7) Business Day after the mailing
thereof, (y) if by reputable overnight air courier, on the next Business Day
after the mailing thereof or (z) if by fax, on the next Business Day following
the day on which such fax was sent, provided that a copy is also sent by
registered or certified mail, return receipt requested.
 
Section 6.4          Amendments; Waivers.  This Agreement may be amended or
modified only by a written instrument executed by each of the parties
hereto.  Any of the terms and conditions of this Agreement may be waived in
writing at any time by the party entitled to the benefits thereof.  This
Agreement is the entire agreement of the parties with respect to the subject
matter hereof and supersedes all other prior agreements and understandings, oral
or written, express or implied, between the parties hereto and their respective
Affiliates, representatives and agents in respect of the subject matter hereof,
other than the provisions therein relating to the confidentiality provisions of
the letter agreement dated September 17, 2009 between One Equity Partners III
L.P. and the Company.
 
Section 6.5           Certain Limitations.  It is the explicit intent and
understanding of each of the parties hereto that neither party nor any of its
Affiliates, representatives or agents is making any representation or warranty
whatsoever, oral or written, express or implied, other than those expressly set
forth in this Agreement and in the certificates delivered pursuant to this
Agreement and neither party is relying on any statement, representation or
warranty, oral or written, express or implied, made by the other party or such
other party’s Affiliates, representatives or agents, except for the
representations and warranties set forth in this Agreement.  The parties agree
that this is an arm’s length transaction in which the parties’ undertakings and
obligations are limited to the performance of their obligations under this
Agreement.  The parties have participated jointly in the negotiating and
drafting of this Agreement
 
40

--------------------------------------------------------------------------------


 
Section 6.6           Headings.  The headings herein are for convenience only,
do not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
Section 6.7           Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Investor.  Investor may assign
any or all of its rights under this Agreement to any Person to whom Investor
assigns or transfers any Purchased Shares, provided such transferee agrees in
writing to be bound, with respect to the transferred Purchased Shares, by the
provisions hereof that apply to Investor.
 
Section 6.8           No Third-Party Beneficiaries.  This Agreement is intended
for the benefit of the parties hereto and their respective successors and
permitted assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other Person.

Section 6.9           Rights Cumulative and Non-waiver of Remedies.  Except as
expressly provided in this Agreement, and to the extent permitted by law, any
remedies described in this Agreement are cumulative and not alternative to any
other remedies available at law or in equity.  Notwithstanding anything to the
contrary contained herein, the failure or neglect of a party to enforce any
remedy available by reason of the failure of the other party to observe or
perform a term or condition set forth in this Agreement shall not constitute a
waiver of any term or condition or any available remedy hereof by such party and
shall not preclude or prejudice the claim of breach of any terms and conditions
set forth therein.  A waiver by a party (i) shall not affect any term or
condition other than the one specified in such waiver, and (ii) shall waive a
specified term or condition only for the time and in a manner specifically
stated in the waiver.
 
Section 6.10         Governing Law.  This Agreement shall be construed,
performed and enforced in accordance with the laws of the State of New York
without giving effect to its principles or rules of conflict of laws to the
extent such principles or rules would require or permit the application of the
laws of another jurisdiction.
 
Section 6.11         Consent to Jurisdiction
 
(a)           Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its Property, to the exclusive jurisdiction of any New
York State court or Federal court of the United States of America sitting in New
York City, and any appellate court from any thereof, in any Action or proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby or for recognition or enforcement of any judgment relating thereto, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such Action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such Action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
41

--------------------------------------------------------------------------------


 
(b)           Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any
Action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby in any New York State or Federal court.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such Action
or proceeding in any such court.
 
(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 6.3.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
Section 6.12           Waiver of Punitive and Other Damages and Jury Trial.
 
(a)           THE PARTIES TO THIS AGREEMENT EXPRESSLY WAIVE AND FOREGO ANY RIGHT
TO RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES IN ANY ARBITRATION, LAWSUIT,
LITIGATION OR PROCEEDING ARISING OUT OF OR RESULTING FROM ANY CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

(b)           EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY OR CLAIM
WHICH MAY ARISE OUT OF OR RELATE TO THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(c)           EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
EITHER OF SUCH WAIVERS, (ii) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS
OF SUCH WAIVERS, (iii) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (iv) IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 6.12.
 
Section 6.13           Counterparts.  This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
42

--------------------------------------------------------------------------------


 
Section 6.14           Severability.  If any provision of this Agreement is held
to be invalid or unenforceable in any respect, the validity and enforceability
of the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
Section 6.15           Rescission and Withdrawal Right.  Notwithstanding
anything to the contrary contained in (and without limiting any similar
provisions of) the Transaction Documents, whenever Investor exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
Investor may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.
 
Section 6.16           Replacement of Purchased Shares.  If any certificate or
instrument evidencing any Purchased Shares is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction and
customary and reasonable indemnity, if requested.  The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Purchased
Shares.

Section 6.17           Remedies.  In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages,
Investor will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
Section 6.18           Further Actions.  Each party shall execute and deliver
such certificates and other documents and take such other actions as may
reasonably be requested by the other party in order to consummate or implement
the transactions contemplated by any of the Transaction Documents.
 
Section 6.19           Construction.  The parties agree that each of them and/or
their respective counsel has reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments hereto.
 
[Signature Pages Follow]
 
 
43

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Stock Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
CHINA MEDICINE CORPORATION
   
By:
/s/ Yang Senshan
   
Name: Yang Senshan
 
Title: Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Stock Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
 
OEP CHME HOLDINGS, LLC


By: One Equity Partners III, L.P.,
its Manager


By: OEP General Partner III, L.P.,
its General Partner


By: OEP Holding Corporation,
its General Partner
 
By:
/s/  Bradley J Coppens
 
Name:
Bradley J Coppens
Title:
Vice President

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has duly executed this Stock Subscription
Agreement as of the date first indicated above.
 
Mr. Yang Senshan
 
/s/  Yang Senshan
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
CERTIFICATE OF DESIGNATION
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF ESCROW AGREEMENT
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
FORM OF SHARE PLEDGE AGREEMENT
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
SHAREHOLDERS AGREEMENT
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
WAIVER OF RIGHT OF FIRST REFUSAL
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F
 
FORM OF EMPLOYMENT AGREEMENT
 
 

--------------------------------------------------------------------------------

 